UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 MET-PRO CORPORATION (Name of registrant as specified in its charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing party: Date filed: 160 Cassell Road, Harleysville, Pennsylvania 19438 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held On June 6, 2012 To the Shareholders of MET-PRO CORPORATION: Notice is hereby given that the Annual Meeting of Shareholders of MET-PRO CORPORATION, a Pennsylvania corporation (the “Company”), will be held at The Holiday Inn Lansdale, 1750 Sumneytown Pike, Kulpsville, Pennsylvania, on Wednesday, June 6, 2012, at 9:30 a.m. for the following purposes: 1. To elect two Directors to serve until the 2015 Annual Meeting of Shareholders. 2. To cast an advisory vote to approve the compensation of the Company’s named executive officers. 3. To ratify the selection of Marcum LLP as independent registered public accountants for the Company’s fiscal year ending January 31, 2013. 4. To transact such other business as may properly come before the meeting. Only shareholders of record at the close of business on April 13, 2012, the record date fixed by the Board of Directors, are entitled to notice of, and to vote at, the Annual Meeting. Directions to The Holiday Inn Lansdale are located on the back cover of this Proxy Statement. Your vote is important! Under New York Stock Exchange rules, your broker cannot vote your shares on your behalf with respect to Proposals 1 or 2 until it receives your voting instructions. Whether or not you plan to attend the Annual Meeting, please cast your vote by completing, signing and dating the enclosed proxy card and returning it promptly in the accompanying envelope. If for any reason you later desire to revoke your proxy, you may do so at any time before the vote is held at the Annual Meeting by following the procedures described in the accompanying Proxy Statement. Neal E. Murphy Secretary Harleysville, Pennsylvania April 20, 2012 MET-PRO CORPORATION 160 Cassell Road, Harleysville, Pennsylvania 19438 PROXY STATEMENT The Board of Directors of Met-Pro Corporation (the “Company” or “Met-Pro”) presents this Proxy Statement to all shareholders and solicits their proxies for the Annual Meeting of Shareholders to be held at 9:30 a.m. on Wednesday, June 6, 2012.These proxy materials were first mailed to shareholders of the Company on or about April 20, 2012.A list of shareholders entitled to vote at the meeting will be available at the Company’s offices, 160 Cassell Road, Harleysville, Pennsylvania 19438, for a period of ten (10) days prior to the meeting for examination by any shareholder. Proposals to be Voted Upon At our 2012 Annual Meeting of Shareholders, we are asking our shareholders to consider and act upon three proposals: (1) to elect two Directors to serve until our 2015 Annual Meeting of Shareholders; (2) to cast an advisory vote to approve the compensation of the Company’s named executive officers; and (3) to ratify the selection of Marcum LLP as independent registered public accountants for our fiscal year ending January 31, 2013. We do not know of any other matters that may be brought before the meeting nor do we foresee or have reason to believe that proxy holders will have to vote for a substitute or alternate Director nominee(s).In the event that any other matter should come before the meeting or the Director nominees are not available for election, the persons named in the enclosed proxy will have discretionary authority to vote all proxies not marked to the contrary with respect to such matters in accordance with their best judgment. Common Shares Issued and Outstanding on Record Date Only shareholders of record as of the close of business on April 13, 2012 will be entitled to vote. The total number of Common Shares of the Company outstanding as of April 13, 2012 was 14,678,628. The Common Shares are our only class of securities which is entitled to vote, and each share is entitled to one noncumulative vote. Quorum Required A majority of the Common Shares outstanding on the April 13, 2012 record date must be present in person or by proxy at the Annual Meeting in order to have a quorum for the transaction of business. Under Pennsylvania law, abstentions (votes “withheld”) and broker non-votes will be counted as present for purposes of determining the presence of a quorum.A broker non-vote occurs when a broker’s customer does not provide the broker with voting instructions on non-routine matters for shares that are owned by the customer but held in the name of the broker. For such matters, the broker may not vote and reports the number of shares as “non-votes”. Proposals 1 and 2 of the 2012 Annual Meeting are considered non-routine matters as to which your broker may not vote in the absence of your specific instructions. Vote Required All proxies that are properly executed and timely received will be voted on all matters presented at the meeting in accordance with the specifications made in such proxies. In the absence of your specific vote on your executed proxy card, if your Met-Pro Corporation shares are registered directly in your name, your shares will be voted in favor of the recommendations of the Board of Directors. Election of Directors Directors are elected by a plurality of the votes cast. A plurality occurs when more votes are cast for a candidate than those cast for an opposing candidate. A shareholder eligible to vote who wishes to vote may: (i) vote for the election of the two nominees identified in this Proxy Statement; (ii) withhold authority to vote for the two nominees identified in this Proxy Statement; or (iii) vote for the election of one nominee and withhold authority to vote for one nominee. All proxies that are properly executed and timely received will be voted on all matters presented at the meeting in accordance with the specifications made in such proxies. If your Met-Pro Corporation shares are registered directly in your name, 1 in the absence of your specific vote on your executed proxy card, your shares will be voted consistent with the recommendations of the Board of Directors and in favor of the election of the two nominees for the election of Directors. Under New York Stock Exchange rules, your broker cannot vote your shares on your behalf with respect to the election of Directors until it receives your voting instructions. Accordingly, if the Met-Pro Corporation shares that you own are registered in the name of your broker (“street name”), in the absence of your specific instructions on your executed proxy card, your broker will not vote your shares in favor of the named nominees to the Company’s Board of Directors. Broker non-votes and shares that are represented by proxies that are marked “withhold authority” with respect to the election of one or more nominees as Directors are deemed under Pennsylvania law not to have been cast, and will have no effect upon the outcome of the vote. Advisory Vote on Executive Compensation With respect to the advisory vote on the compensation of the Company’s named executive officers, you may vote “FOR”, “AGAINST”, or “ABSTAIN”. Approval requires the affirmative vote of a majority of the votes cast in person or represented by proxy at the Annual Meeting. Abstentions and broker non-votes are deemed not to have been cast and will have no effect upon the outcome of the vote. Ratification of Selection of Marcum LLP With respect to the vote on the ratification of the selection of Marcum LLP as the Company’s registered independent public accountants for the fiscal year ending January 31, 2013, you may vote “FOR”, “AGAINST”, or “ABSTAIN.” The approval of the ratification of the selection of Marcum LLP requires the affirmative “FOR” vote of a majority of the votes cast in person or by proxy at the Annual Meeting. Abstentions are deemed not to have been cast and will have no effect upon the outcome of the vote. If the Met-Pro Corporation shares that you own are registered in the name of your broker (“street name”), in the absence of your specific instructions on your executed proxy card, your broker will vote your shares in favor of the ratification of the selection of Marcum LLP as independent registered public accountants for the fiscal year 2013. How to Vote You may vote in person at the Annual Meeting or by proxy. Even if you plan to attend the Annual Meeting in person, we encourage you to complete, sign and return your proxy card in advance of the Annual Meeting. Proxy To vote by proxy, please mail your completed, signed and dated proxy card in the enclosed postage-paid return envelope as soon as possible so that your shares will be represented at the Annual Meeting. In person If you plan to attend the Annual Meeting and vote in person, we will give you a ballot at the meeting. However, if your shares are held in the name of your broker (“street name”), you must obtain from the brokerage firm an account statement, letter or other evidence satisfactory to us of your beneficial ownership of the shares. Revoking Your Proxy You may revoke your proxy at any time before it is voted by giving written notice to such effect to the Company, 160 Cassell Road, P.O. Box 144, Harleysville, Pennsylvania 19438, attention: President, prior to exercise of the proxy, by delivery of a later proxy or by a vote cast in person at the meeting; however, if the shares are held in street name, you may vote these shares in person at the meeting only if you obtain a signed proxy from the record holder giving you the right to vote the shares. If you have instructed your broker to vote your shares, you must follow the directions received from your broker if you want to change those instructions. 2 Solicitation and Mailing of Proxies The Company will pay the entire expense of soliciting these proxies.This solicitation will be primarily by mail, although we may engage officers of the Company or outside parties to solicit proxies personally or by telephone if we deem it expedient. In accordance with New York Stock Exchange rules, we will reimburse brokerage firms and other custodians, nominees and fiduciaries for their expenses incurred in sending proxy materials to beneficial owners of Met-Pro Corporation shares. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on June 6, 2012 This Proxy Statement and our annual report to shareholders are available at www.met-pro.com. 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS The Company’s Articles of Incorporation provide for a classified Board of Directors (the “Board”), with the Board divided into three classes whose terms expire at different times. Two Directors, George H. Glatfelter II and Robin L. Wiessmann, have been recommended by the Corporate Governance and Nominating Committee and nominated by the Board for re-election to terms that expire at the 2015 Annual Meeting.Mr. Glatfelter’s term expires with the 2012 Annual Meeting, and Ms. Wiessmann’s term expires with the 2013 Annual Meeting but the Board has placed her in the class of Directors to be elected at this 2012 Annual Meeting so that each class of Directors at this time will have two Directors. Information regarding the Board’s two nominees for election at the 2012 Annual Meeting is set forth below. Information regarding the Directors whose terms expire after the 2012 Annual Meeting is set forth on pages 6-7. Please note that under New York Stock Exchange rules, your broker cannot vote your shares on your behalf with respect to the election of Directors until it receives your voting instructions. Thus, if the Met-Pro Corporation shares that you own are registered in the name of your broker (“street name”), in the absence of your specific instructions on your executed proxy card, your broker will not vote your shares with respect to any of the named nominees to the Company’s Board of Directors. Accordingly, we encourage you to give specific voting instructions to your broker. If your shares are registered in your name, unless otherwise indicated in valid proxies received pursuant to this solicitation, such proxies will be voted for the election of the persons listed below as nominees for the terms set forth below. Management has no reason to believe that the nominees will not be available or will not serve if elected.Proxies may not be voted for more than two persons.If Mr. Glatfelter or Ms. Wiessmann should become unavailable to serve as a Director, full discretion is reserved to the persons named as proxies to vote for such other person as may be nominated in accordance with the Company’s Bylaws. The following sets forth certain information as to the nominees for election as Directors and for each other person whose term of office as a Director will continue after this Annual Meeting of Shareholders: NOMINEES FOR TERMS TO EXPIRE IN 2015 George H. Glatfelter II Mr.Glatfelter, 60, who has served as a member of the Board Directors of the Company since May 2004, is the retired Chairman of the Board of P.H. Glatfelter Company (NYSE: GLT).On December 31, 2010, Mr. Glatfelter retired from the position of Chief Executive Officer of P.H. Glatfelter Company. P.H. Glatfelter Company is a multinational company that produces specialized papers and paper products that are marketed in over eighty countries worldwide.Throughout his 34-year career at P.H. Glatfelter Company, Mr.Glatfelter held positions in human resources, maintenance and engineering, operations, planning and sales and marketing, leading to his election as a Director of the P.H. Glatfelter Company in 1992. Mr. Glatfelter is a Trustee of York College of Pennsylvania and a Director of the Alliance for the Chesapeake Bay. Mr. Glatfelter is a member of the board for Guardian Industries Inc., a privately held, global business that produces architectural glass for use in building construction and also serves the glass needs for the automotive industry. Mr. Glatfelter received a Bachelor of Science degree from Roanoke College in 1975. Mr. Glatfelter serves on two committees of Met-Pro Corporation’s Board of Directors, the Compensation and Management Development Committee and the Corporate Governance and Nominating Committee, where he is Chairman. As the Chairman of the Corporate Governance and Nominating Committee, Mr. Glatfelter is the Company’s Lead Director. Mr. Glatfelter’s strong executive, business and organizational leadership skills, his industrial manufacturing and multinational business experience, his experience as a member of the Board of Directors of a publicly traded company from which he has developed significant relevant corporate governance and other experience and knowledge, among other factors, led the Board of Directors to conclude that Mr. Glatfelter should serve, and be nominated to continue to serve, on Met-Pro Corporation’s Board of Directors. 4 NOMINEES FOR TERMS TO EXPIRE IN 2015 Robin L. Wiessmann Ms. Wiessmann, 59, who has served as a member of the Board of Directors of the Company since December 2009, served as State Treasurer of the Commonwealth of Pennsylvania from April 2007 to January 2009.During her term as State Treasurer, she focused on asset allocation, institutional investing standards, and operating efficiencies, among other initiatives. Prior to serving as State Treasurer, Ms. Wiessmann was a founding principal and President of Artemis Capital Group, a municipal broker-dealer investment banking firm that was acquired by RBC Dain Rauscher, which she then joined as a Managing Director.Ms. Wiessmann began her investment-banking career at Goldman Sachs. As an investment banker, Ms. Wiessmann specialized in diverse and complex municipal issues while working with Governors and Treasurers nationwide.She also served as a Director in investment banking at Merrill Lynch. Ms. Wiessmann has also served as Vice Chairman of the Delaware River Joint Toll Bridge Commission, a Commissioner of the Delaware River Port Authority and as a trustee of the Citizens Budget Commission of New York. She presently serves as Chair of the ICMARC Vantagepoint Funds. Ms. Wiessmann received a Bachelor of Arts degree from Lafayette College and a Juris Doctor from Rutgers University.She is a member of the Pennsylvania Bar. Ms. Wiessmann serves on two committees of Met-Pro Corporation’s Board of Directors, the Audit Committee and the Compensation and Management Development Committee, where she is Chairman. Ms.Wiessmann’s extensive knowledge and experience in investment banking and finance, her entrepreneurial and business leadership skills, her legal background, and her skill, prominence and reputation as a female civic, governmental and business leader, among other factors, led the Board of Directors to conclude that Ms. Wiessmann should serve, and be nominated to continue to serve on Met-Pro’s Corporation’s Board of Directors. The Board of Directors recommends a vote FOR the election of the two nominees as Directors. 5 CONTINUING DIRECTORS - TERMS EXPIRE AT 2 Raymond J. De Hont Mr. De Hont, 58, has served as Chairman of the Board of Directors since September 2003 and as President and Chief Executive Officer since March 2003.Mr. De Hont has been a member of the Board of Directors since February 2003.From June 2000 until March 2003, Mr. De Hont was the Chief Operating Officer of the Company, and from June 1995 through December 2000, he was Vice President and General Manager of the Company’s Fybroc business.In addition, during the period October 1999 to December 2000, Mr. De Hont also served as General Manager of the Company’s Dean Pump business.Prior to joining Met-Pro Corporation, he held various management positions at Hosokawa Micron Corporation and Air & Water Technologies. Mr. De Hont is a member of the Greater Philadelphia Chamber of Commerce Board of Directors. Mr.De Hont received a Bachelor of Science degree in Civil Engineering from New Jersey Institute of Technology. Mr.De Hont’s extensive knowledge and experience with all aspects of the Company’s business and its management, his role as Chief Executive Officer and his strategic vision for the Company are considered extremely valuable to the Board of Directors, and this, together with his leadership skill, executive and board experience, his substantial industry knowledge and experience, and corporate governance knowledge, among other factors, led the Board to conclude that he should serve on Met-Pro Corporation’s Board of Directors. Michael J. Morris Mr. Morris, 77, who has served as a member of the Board of Directors of the Company since August 1999, is the retired Chief Executive Officer and President of both Transport International Pool (TIP) and GE Modular Buildings.Mr. Morris is a Director of Beneficial Mutual Bancorp and a Trustee of Beneficial Mutual Savings Bank where he serves as a member of the Audit Committee; a Director of Philadelphia Insurance Company and Philadelphia Indemnity Insurance Company and is a member of the Audit Committee; and beginning January 1, 2011, Mr. Morris accepted an instructor’s position with Saint Joseph’s University teaching Strategic Management Policy. Mr. Morris, as founder in 1968 of TIP and later GE Modular Buildings, was associated with both companies for a period of twenty-four years utilizing the skills of entrepreneur, banker, executive and visionary.Ownership during his tenure changed form six times: twice privately owned, once publicly owned and three mergers, which provided Mr. Morris with vast experience and significant responsibilities in other companies beyond TIP and GE Modular Buildings.Mr. Morris has had significant roles on various boards/committees such as for GE Capital, GELCO Corporation, Philadelphia Consolidated Holding Corporation, Mercy Health System-Medical Centers, Saint Joseph’s University and Gwynedd-Mercy College.Mr. Morris received a Bachelor of Science degree in Accounting and Business Administration from Saint Joseph’s University. Mr. Morris serves on two committees of Met-Pro Corporation’s Board of Directors, the Audit Committee, where he is Chairman, and the Corporate Governance and Nominating Committee. Mr. Morris’ knowledge and experience in business, accounting and finance, his entrepreneurial and business leadership skills, his extensive board experience, his leadership of the Company’s Audit Committee, his corporate governance knowledge and experience, his expert business judgment, and his substantial knowledge and understanding of the Company, among other factors, led the Board of Directors to conclude that Mr. Morris should serve on Met-Pro Corporation’s Board of Directors. 6 CONTINUING DIRECTORS - TERMS EXPIRE AT 2 Judith A. Spires Ms. Spires, 59, who has served as a member of the Board of Directors of the Company since January 2009, is the Chief Executive Officer of Kings Super Markets.Ms. Spires is also the Vice-Chair of the New Jersey Food Council as well as on the Boards of the New Jersey Food Bank and the Salvation Army. Prior to this, she served as the President of Acme Markets, a Pennsylvania-based retail grocery chain, from February 2006 to March 2010. Prior to serving as the President of Acme Markets, Ms. Spires served as President of the Dallas/Fort Worth Division of Albertsons, Inc. for two years, after having served as President of Albertsons, Inc.'s Denver Division.Ms. Spires' previous experience also included a variety of roles for Acme including: Senior Vice President of Marketing and Merchandising, Vice President of Integration, Vice President-Operations, Vice President-Human Resources, Vice President-Administration, and Vice President-Advertising. Ms. Spires received a Bachelor of Arts degree and a Master of Business Administration degree from La Salle University. Ms. Spires also currently serves on a number of civic and community Boards including St. Joseph's University Academy of Food Marketing and La Salle University’s Board of Trustees. Ms. Spires serves on two committees of Met-Pro Corporation’s Board of Directors, the Audit Committee and the Corporate Governance and Nominating Committee. Ms. Spires’ knowledge and experience in management, marketing, distribution and human resources, her board experience and community involvement and her leadership skills, reputation and prominence as a female business and civic leader, among other factors, led the Board of Directors to conclude that Ms. Spires should serve on Met-Pro Corporation’s Board of Directors. Stanley W. Silverman Mr. Silverman, 64, who has served as a member of the Board of Directors of the Company since September 2009, is the President of Horizon Venture Group LLC, a private firm that invests as a limited partner in companies which have the potential for growth and value creation. From January 2000 to February 2005, Mr. Silverman served as President and Chief Executive Officer, and was a member of the Board of Directors, of PQ Corporation, a privately held global company operating in 19 countries in two core businesses, chemicals and engineered glass materials. He was appointed Executive Vice President and Chief Operating Officer of PQ Corporation in 1991. During his 34 year career at PQ Corporation, he held positions in engineering, operations planning, marketing, sales and business unit executive management. Mr. Silverman is a former Chairman of the Board of the Soap and Detergent Association, where he had served as Chairman of the Compensation and Finance Committees; a former Board member of the American Chemistry Council; a former Director and member of Audit Committee of C&D Technologies, Inc., a New York Stock Exchange listed company that produces and markets systems for the power conversion and storage of electric power including industrial batteries; and a former Director and member of the Audit and Compensation Committees of A. Schulman, Inc., a NASDAQ listed company that is a leading international supplier of higher performance plastic compounds and resins.Mr. Silverman currently serves on the Boards of Directors of four private equity-owned companies. He is also Chairman of the Board of the Drexel University College of Medicine, a trustee of Drexel University, and is the former Chairman of the Board Finance Committee. He is a Director of Ben Franklin Technology Partners of Southeast Pennsylvania, an organization which invests in early-stage start-up companies. Mr. Silverman received a Bachelor of Science degree in Chemical Engineering and a Master of Business Administration degree from Drexel University. He also completed the Advanced Management Program at the Harvard Business School. Mr. Silverman serves on two committees of Met-Pro Corporation’s Board of Directors, the Audit Committee and the Compensation and Management Development Committee. Mr.Silverman’s extensive business, executive, and organizational leadership skills and experience, global industrial manufacturing, marketing and sales experience, board of directors, audit and compensation committee experience with respect to publicly traded companies from which he has obtained substantial corporate governance experience, knowledge and judgment, and his relevant industry experience, among other factors, led the Board of Directors to conclude that Mr. Silverman should serve on Met-Pro Corporation’s Board of Directors. 7 THE BOARD OF DIRECTORS AND ITS COMMITTEES The Board of Directors presently consists of six (6) persons, with the Board having the authority under the Bylaws from time to time to set the number of Directors constituting the whole of the Board. Historically during the most recent few years, the Board has consisted of seven persons, and the Board expects to appoint a seventh Board member prior to the 2013 Annual Meeting. The Board of Directors of the Company held ten (10) meetings during the fiscal year ended January 31, 2012.The Board of Directors has three standing committees: the Audit, Compensation and Management Development, and Corporate Governance and Nominating Committees (a “Board Committee”). The Board’s policy at present is that appointments to a committee are for no less than a two-year term or such earlier termination of the Director’s term of office as such.During the fiscal year ended January 31, 2012, no Director attended fewer than 75% of (i) the total number of meetings of our Board of Directors held during the period for which he or she was a Director and (ii) the total number of meetings held by all committees of the Board on which he or she served. We have chosen to have Mr. De Hont serve as both our Chief Executive Officer (“CEO”) and as the Chairman of our Board of Directors. Our Board of Directors believes that this leadership structure is appropriate because our CEO works most closely with our Company’s management team on a daily basis, which our Board believes places him in the best position to determine the timing of Board meetings, to propose agendas for Board meetings and to run the Board meetings. However, any Director can, and many from time to time do, establish agenda items for a Board meeting. As required by the rules of the New York Stock Exchange, our Board has appointed a Director to preside at meetings of our independent Directors; our policy is that this Director is the Chairman of the Corporate Governance and Nominating Committee, whom we call our Lead Director. The role of the Lead Director includes, among other responsibilities, setting the agenda for Board meetings, in collaboration with the Chairman of the Board. The duties of our Lead Director are more fully described in “Independence of Directors/Corporate Governance Guidelines” elsewhere in this Proxy Statement. Risk Oversight The Board of Directors oversees an annual assessment of enterprise risk exposure and the management of such risk, conducted by the Company’s executives. When assessing enterprise risk, the Board focuses on the achievement of organizational objectives, including strategic objectives, to improve long-term organizational performance and enhance shareholder value. Direct oversight allows the Board to assess management’s inclination for risk, to determine what constitutes an appropriate level of risk for the Company and to discuss with management the means by which to control risk. In addition, while the Board of Directors has the ultimate oversight responsibility for the risk management process, the Audit Committee focuses on financial risk management and exposure. The Audit Committee receives an annual risk assessment report from the Company’s internal auditor and reviews and discusses the Company’s financial risk exposures and the steps management has taken to monitor, control and report such exposures. Audit Committee The Audit Committee of the Board of Directors is presently comprised of Mr. Morris, Chairman, Mr. Silverman, Ms. Spires and Ms. Wiessmann. The Board has determined that all of the members of the Audit Committee are “independent” within the meaning of Securities and Exchange Commission (“SEC”) regulations, the listing standards of the New York Stock Exchange and the Company’s Corporate Governance Guidelines. (See “Independence of Directors/Corporate Governance Guidelines” elsewhere in this Proxy Statement.)The Board has also determined that there is at least one “Audit Committee financial expert” serving on the Audit Committee, as that term is defined in Item 401(h) of Regulation S-K promulgated by the SEC, namely Mr. Morris.The Audit Committee held five (5) meetings during the fiscal year 2012. The focus of the Audit Committee, as described in its charter, is upon: ♦ the adequacy of the Company’s internal controls and financial reporting process and the reliability of the Company’s financial statements; ♦ the independence and performance of the Company’s independent registered public accounting firm; ♦ hiring and firing the Company’s independent registered public accounting firm; ♦ approving any audit and non-audit work performed by the independent registered public accounting firm; ♦ monitoring the performance of the Company’s internal audit function; and ♦ the Company’s compliance with designated legal and regulatory requirements. Further information regarding the functions of the Audit Committee are set forth in the “Report of the Audit Committee” on page 36 and the “Audit Committee Charter” which is available on our Company’s website at www.met-pro.comunder the 8 “Investor Relations – Board Committees” captions.A copy of the entire charter may also be obtained upon request from the Company’s Corporate Secretary.The Audit Committee periodically reviews and modifies its charter. Compensation and Management Development Committee The Compensation and Management Development Committee (the “Compensation Committee”) of the Board of Directors is presently comprised of Ms. Wiessmann, Chairman, Mr. Glatfelter and Mr. Silverman. The Board has determined that all the members of the Compensation and Management Development Committee are “independent” within the meaning of the listing standards of the New York Stock Exchange and the Company’s Corporate Governance Guidelines. The Compensation Committee held five (5) meetings during the fiscal year 2012. The focus of the Compensation Committee, as described in its charter, is as follows: ♦ together with the other independent members of the Board of Directors, to discharge as to the CEO, and to assist the Board in otherwise discharging, the Board’s responsibilities relating to the compensation of the Company’s executives (consisting of the Company’s elected officers and General Managers and such other key employees as determined by the Compensation Committee with guidance from the CEO) and members of the Board; ♦ to review and discuss with the Company’s senior executives the Compensation Discussion and Analysis included in the Company’s proxy statement and to provide the Compensation and Management Development Committee Report for inclusion in the Company’s proxy statement that complies with the rules and regulations of the SEC; and ♦ to assist the Board in ensuring that the Company has in place effective policies and programs for senior executive succession and for the development of its executives. The charter of the Compensation Committee is available on our Company’s website at www.met-pro.com under the “Investor Relations – Board Committees” captions.A copy of the entire charter may also be obtained upon request from the Company’s Corporate Secretary. The Compensation Committee periodically reviews and modifies its charter. Corporate Governance and Nominating Committee The Corporate Governance and Nominating Committee of the Board of Directors is presently comprised of Mr. Glatfelter, Chairman, Mr. Morris and Ms. Spires.The Board has determined that all of the members of the Corporate Governance and Nominating Committee are “independent” within the meaning of the listing standards of the New York Stock Exchange and the Company’s Corporate Governance Guidelines. The Corporate Governance and Nominating Committee held two (2) meetings during the fiscal year 2012. The Corporate Governance and Nominating Committee is responsible for developing and implementing policies and practices relating to corporate governance, including reviewing and monitoring implementation of the Company’s Corporate Governance Guidelines.In addition, the Corporate Governance and Nominating Committee is responsible for developing and reviewing background information on candidates for the Board and making recommendations to the Board regarding such candidates.The Corporate Governance and Nominating Committee also is responsible for preparing and supervising the Board’s annual review of Directors independence and the Board’s performance self-evaluation.The charter of the Corporate Governance and Nominating Committee is available on our Company’s website at www.met-pro.com under the “Investor Relations – Board Committees” captions.A copy of the entire charter may also be obtained upon request from the Company’s Corporate Secretary.The Corporate Governance and Nominating Committee periodically reviews and modifies its charter. The Corporate Governance and Nominating Committee will consider candidate(s) for Board membership suggested by its members and other Board members, as well as management and shareholders.A shareholder who wishes to recommend a prospective nominee(s) for the Board should notify the Company’s Corporate Secretary or any member of the Corporate Governance and Nominating Committee in writing with whatever supporting material the shareholder considers appropriate.The Corporate Governance and Nominating Committee will also consider whether to nominate any person(s) proposed by a shareholder pursuant to the provisions of the Company’s Bylaws relating to shareholder nominations (see “Shareholder Proposals” elsewhere in this Proxy Statement). Once the Corporate Governance and Nominating Committee has identified a new prospective nominee(s), the Corporate Governance and Nominating Committee expects to make an initial determination as to whether to conduct a full evaluation of the candidate(s). This initial determination will be based on whatever information is provided to the Corporate Governance and Nominating Committee with the recommendation of the prospective candidate(s), as well as the Corporate Governance and Nominating Committee’s own knowledge of the prospective candidate(s), which may be supplemented by inquiries to the person(s) making the recommendation or others.The preliminary determination is anticipated to be based primarily on the need for additional Board members to fill vacancies or expand the size of the Board and the likelihood that the prospective nominee(s) can satisfy the evaluation factors described below.If the Corporate Governance and Nominating Committee determines, in 9 consultation with the Chairman of the Board and other Board members as appropriate, that additional consideration is warranted, with prior approval of the candidate(s), it may request a third-party search firm to gather additional information about the prospective nominee’s background and experience and report its findings to the Corporate Governance and Nominating Committee.The Corporate Governance and Nominating Committee then expects to evaluate the prospective nominee(s) against the standards and qualifications set out in the Company’s Corporate Governance Guidelines, including: ♦ the ability of the prospective nominee(s) to represent the interests of the shareholders of the Company; ♦ the prospective nominee’s standards of integrity, commitment and independence of thought and judgment; ♦ the prospective nominee’s ability to dedicate sufficient time, energy and attention to the diligent performance of his or her duties, including the prospective nominee’s service on other public company boards, as specifically set out in the Company’s Corporate Governance Guidelines; and ♦ the extent to which the prospective nominee(s) contributes to the range of talent, skill and expertise appropriate for the Board. The Corporate Governance and Nominating Committee also intends to consider such other relevant factors as it deems appropriate, including the current composition of the Board, the balance of management and independent Directors, the need for Audit Committee expertise and, as part of the Company’s commitment to diversity, the candidate’s race and gender.In connection with this evaluation, the Corporate Governance and Nominating Committee will determine whether to interview the prospective nominee(s), and if warranted, one or more members of the Corporate Governance and Nominating Committee, and others as appropriate, will interview the prospective nominee(s) in person or by telephone.After completing these evaluations and interviews, the Corporate Governance and Nominating Committee will make a recommendation to the full Board as to the person(s) who should be nominated by the Board, and the Board will determine the nominee(s) after considering the recommendation and report of the Corporate Governance and Nominating Committee. Shareholder and Other Interested Party Communications with Directors Met-Pro shareholders and other interested parties who wish to communicate directly with the Board, a Board Committee, the Lead Director or any individual Director (including non-management Directors) can write to: Met-Pro Corporation, Board Administration, 160 Cassell Road, P.O. Box 144, Harleysville, PA 19438.The Company will review all such correspondence and provide any comments along with the full text of the communication to the Lead Director or the non-management Directors as a group, as the case may be. In the case of a shareholder, your letter should indicate that you are a Met-Pro shareholder.Depending upon the subject matter, management will: forward the communication to the Director or Directors to whom it is addressed; attempt to handle the inquiry directly, if appropriate, such as a request for information about the Company or a stock-related matter; or not forward the communication, if it is primarily commercial in nature or if it relates to an improper, irrelevant or inappropriate topic. At each Board meeting, a member of management will present a summary of any and all communications received since the last meeting that were not forwarded, and will make those communications available to Directors upon request. The Board’s policy is to encourage attendance by each Board member at the Annual Meeting of Shareholders.All Directors attended the 2011 Annual Meeting of Shareholders. How to Request Copies of Certain Documents The Company will provide without charge, upon written request, a copy of the Company’s Annual Report on Form 10-K/A, Corporate Governance Guidelines, charters of the various Committees of the Board of Directors (Corporate Governance and Nominating; Compensation and Management Development; and Audit) and Code of Conduct (Code of Business Conduct and Ethics (all employees and Directors) and Code of Ethics (CEO and CFO only)).Please direct your requests to Neal E. Murphy, Secretary, Met-Pro Corporation, 160 Cassell Road, P.O. Box 144, Harleysville, Pennsylvania 19438. 10 INDEPENDENCE OF DIRECTORS/CORPORATE GOVERNANCE GUIDELINES The Corporate Governance Guidelines (the “Guidelines”) adopted by the Board are intended to meet or exceed the listing standards adopted by the New York Stock Exchange.The Guidelines describing the composition of the Board which address Director independence are available on our Company’s website at www.met-pro.com under the “Investor Relations – Corporate Governance” captions. A copy may also be obtained upon request from the Company’s Corporate Secretary. At its April 2012 meeting, the Board reviewed Director independence, inquiring into transactions and relationships between each Director or any member of his or her immediate family and the Company and its subsidiaries and affiliates, the disclosure of which would be required under Securities and Exchange Commission (“SEC”) rules in this Proxy Statement under the section “Certain Business Relationships,” as to which there are none.The Board also examined transactions and relationships between Directors or their affiliates and members of the Company’s senior management or their affiliates.As provided in the Guidelines, the purpose of this review was to determine whether any such transactions or relationships were consistent with a determination that the Director is independent. As a result of this review, the Board determined that George H. Glatfelter, Michael J. Morris, Stanley W. Silverman, Judith A. Spires and Robin L. Wiessmann are “independent” Directors for purposes of Section 303A of the Listed Company Manual of the New York Stock Exchange, and that the members of the Audit Committee are also “independent” for purposes of Section 10A(m)(3) of the Securities Exchange Act of 1934 and Section 303.01 of the Listed Company Manual of the New York Stock Exchange. The Company’s independent Directors meet periodically, without management being present, generally in connection with a scheduled meeting of the Board of Directors.These meetings are presided over by the Lead Director.The policy of our Board of Directors is that the Chair of the Corporate Governance and Nominating Committee is the Lead Director.Mr. Glatfelter became our Lead Director in August 2011, succeeding Mr. Morris. The duties of the Lead Director include presiding at all meetings of the Board of Directors at which the Chairman is not present, including executive sessions of the non-management Directors, and determining the agenda for these meetings; making recommendations to the Board regarding the structure of Board meetings; recommending matters for consideration by the Board; setting Board meeting agendas, in collaboration with the Chairman; developing the annual calendar for the Board and Committee meetings, in collaboration with the Chairman of the Board and the Chairman of each committee; determining appropriate materials to be provided to the Directors, in collaboration with the Chairman; and serving as an independent point of contact for shareholders who wish to communicate with the Board, other than through the Chairman. CODES OF ETHICS The Company has a Code of Business Conduct and Ethics, which is applicable to all employees of the Company, including the Chief Executive Officer and Chief Financial Officer.The Board has also approved a separate Code of Ethics which is specifically applicable to the Chief Executive Officer and Chief Financial Officer.Both the Code of Business Conduct and Ethics and the Code of Ethics for the Chief Executive Officer and Chief Financial Officer are available on our Company’s website at www.met-pro.com under the “Investor Relations – Corporate Governance” captions.A copy of either code may also be obtained upon request from the Company’s Corporate Secretary. 11 SHARE OWNERSHIP OF EXECUTIVE OFFICERS AND DIRECTORS The following table sets forth the number and percentage of shares held by each Director and nominees for Directors of the Company, each executive officer of the Company named in the Summary Compensation Table and by all Directors, nominees and executive officers as a group as of April 6, 2012. Unless otherwise stated, the beneficial owners exercise sole voting and/or investment power over their shares. NameofExecutive Officers and Directors Number of Common Shares Owned Common Shares Underlying Options Exercisable Within 60 Days (1) Percentof SharesBeneficially Owned (2) Raymond J. De Hont % George H. Glatfelter II * Gary J. Morgan % Michael J. Morris * Stanley W. Silverman * Judith A. Spires * Robin L. Wiessmann * Gennaro A. D’Alterio * Gregory C. Kimmer * Neal E. Murphy (9) - - - Paul A. Tetley * All Directors, nominees and executive officers as a group (14 persons) % * Less than 1% of the Company’s outstanding Common Shares. The number of Common Shares beneficially owned by each person is determined under rulespromulgated by the Securities and Exchange Commission. Under these rules, a person is deemed to have “beneficial ownership” of any shares over which that person has voting or investment power, plus any shares that the person may acquire within sixty (60) days after January 31, 2012, including through the exercise of stock options. This number of shares beneficially owned therefore includes all shares that may be acquired within sixty (60) days pursuant to the exercise of stock options. The percent ownership for each shareholder on April 6, 2012 is calculated by dividing (a)the total number of shares beneficially owned by the shareholder by (b)14,678,628 shares plus any shares acquirable (including stock options exercisable) by that person within sixty (60) days after January 31, 2012. The number of shares held by Mr. De Hont includes 11,283 Common Shares beneficially held through the Met-Pro Corporation Salaried Employee Stock Ownership Trust and through the Company’s 401(k) Plan. Excludes shares owned by Mr. De Hont’s adult children, as to which he disclaims beneficial ownership or control. The number of shares held by Mr. Morgan includes 27,679 Common Shares beneficially held through the Met-Pro Corporation Salaried Employee Stock Ownership Trust and through the Company’s 401(k) Plan.Excludes shares owned by Mr. Morgan’s adult children, as to which he disclaims beneficial ownership or control.Mr. Morgan’s resignation as a Director and officer became effective on April 2, 2012. The number of shares held by Mr. D’Alterio includes 3,218 Common Shares beneficially held through the Company’s 401(k) Plan. The number of shares held by Mr. Kimmer includes 17,005 Common Shares beneficially held through the Met-Pro Corporation Salaried Employee Stock Ownership Trust and through the Company’s 401(k) Plan. The number of shares held by Mr. Tetley includes 7,611 Common Shares beneficially held through the Met-Pro Corporation Salaried Employee Stock Ownership Trust and through the Company’s 401(k) Plan. The number of shares held by all 14 executive officers and Directors as a group include 71,622 Common Shares beneficially held through the Met-Pro Corporation Salaried Employee Stock Ownership Trust and through the Company’s 401(k) Plan. Mr. Murphy was elected Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer on April 2, 2012. 12 BENEFICIAL OWNERSHIP OF PRINCIPAL SHAREHOLDERS The following table provides information regarding the only entities known to us to be beneficial owners of more than five percent of our outstanding Common Shares as of January31, 2012.Unless otherwise stated, the beneficial owners exercise sole voting and/or investment power over their shares. NameofBeneficialOwner Shares Beneficially Owned Percentof SharesBeneficially Owned The Killen Group, Inc. % 1189 Lancaster Avenue Berwyn, PA 19312 Deprince, Race & Zollo, Inc. % 250 Park Avenue South, Suite 250 Winter Park, FL 32789 Invesco PowerShares Capital Management % 1555 Peachtree Street NE Atlanta, GA 30309 BlackRock Inc. % 40 East 52nd Street New York, NY 10022 The Killen Group, Inc., a registered investment advisor, is deemed to have beneficial ownership of 1,212,003 shares, as described on Schedule 13G filed with the Securities and Exchange Commission on February 13, 2012. Deprince, Race & Zollo, Inc., a registered investment advisor, is deemed to have beneficial ownership of 1,126,580 shares, as described on Schedule 13G filed with the Securities and Exchange Commission on February 13, 2012. Invesco PowerShares Capital Management, a registered investment advisor, is deemed to have beneficial ownership of 948,850 shares, as described on Schedule 13G filed with the Securities and Exchange Commission on February 14, 2012. BlackRock Inc., a registered investment advisor, is deemed to have beneficial ownership of 937,282 shares, as described on Schedule 13G/A filed with the Securities and Exchange Commission on February 13, 2012. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Each Director and certain officers of the Company are required to report to the Securities and Exchange Commission, by a specified date, his or her transactions related to Met-Pro Corporation Common Shares. Based solely on a review of the copies of reports furnished to the Company, or written representations that no other reports were required, the Company believes that during the 2012 fiscal year, all filing requirements applicable to its officers and directors were complied with on a timely basis. Following the end of fiscal year 2012,on February 7, 2012, Neal E. Murphy joined the Company as a Vice President, and the Form 3 required to be filed in connection therewith was not filed until March 2, 2012. There were no transactions or beneficial ownership to report on the Form 3. The Company granted Mr. Murphy two sets of stock options on February 27, 2012 and the Form 4 to report these grants was not filed until March 2, 2012. Additionally, the Company granted Vincent J. Verdone certain stock options on February 27, 2012 and the Form 4 to report this grant was not filed until March 2, 2012. 13 COMPENSATION DISCUSSION AND ANALYSIS The purpose of the Compensation and Management Development Committee of the Board of Directors (the “Compensation Committee”) is (i) to establish the Company’s compensation philosophy, which serves as the basis for all employee remuneration policies and programs; (ii) to monitor the implementation of the Company’s compensation programs to ensure each is consistent with the compensation philosophy; (iii) together with the other independent directors to discharge as to the CEO, and to assist the Board in otherwise discharging, the Board’s responsibilities relating to the compensation of the Company’s executives (consisting of the Company’s elected officers and general managers and such other key employees as determined by the Compensation Committee with guidance from the CEO) and members of the Board; (iv) to review and discuss with the Company’s senior executives the Compensation Discussion and Analysis to be included in the Company’s Proxy Statement and recommend to the Board that the Compensation Discussion and Analysis be included in the Proxy Statement and to provide the Compensation and Management Development Committee Report for inclusion in the Company’s Proxy Statement that complies with the rules and regulations of the SEC; and (v) to assist the Board in ensuring that the Company has in place effective policies and programs for senior executive succession and for the development of its executives. Overview of Compensation The Compensation Committee is comprised only of independent non-employee members of the Board of Directors and has responsibility for among other matters, establishing and implementing the Company’s executive compensation philosophy.The Compensation Committee makes recommendations to the Board concerning compensation policies for the Company’s named executive officers and for other senior executives, except that the Compensation Committee, with other independent Directors as determined by the Board, has the sole authority to set compensation for the CEO. As of the end of fiscal year 2012, our named executive officers were: ♦ Raymond J. De Hont, Chairman, Chief Executive Officer and President ♦ Gary J. Morgan, Senior Vice President-Finance, Secretary, Treasurer and Chief Financial Officer ♦ Gregory C. Kimmer, Vice President and General Manager, Met-Pro Environmental Air Solutions ♦ Paul A. Tetley, Executive Vice President-Product Recovery/Pollution Control Technologies and General Manager, Strobic Air Corporation ♦ Gennaro A. D’Alterio, Vice President and General Manager, Met-Pro Global Pump Solutions These named executive officers are the focus of the Compensation Discussionand Analysis. Executive Summary Met-Pro Corporation is a leading niche-oriented global provider of product recovery, pollution control, fluid handling and filtration solutions. Our strategy is to leverage our diversity of products and technical capabilities to capitalize on global niche-oriented growth opportunities through strong customer focus, geographic expansion, new product introductions, accretive acquisitions, technology licensing and strategic business partnerships.We also seek to optimize synergies within the Company and leverage existing relationships to maximize penetration of the Company’s products into existing and unexplored niches.As such, we are dedicated to delivering superior shareholder value.Our executive compensation philosophy supports these objectives by attracting and retaining the best management talent and by motivating these employees to achieve business and financial goals that create value for our shareholders in a manner consistent with the Company’s focus on its values to consistently maintain honesty, integrity and ethics in all aspects of our business while treating each customer, employee and vendor with dignity and respect. The Compensation Committee makes every effort to ensure that the Company’s executive compensation philosophy is consistent with the values of Met-Pro Corporation and furthers its business strategy. To achieve our objectives, we implement an executive compensation philosophy using the following guiding principles: ♦ Align the interests of executives, including the Company’s named executive officers, with those of the shareholders.The Compensation Committee believes it is appropriate to tie a portion of executive compensation to the value of the Company’s stock in order to more closely align the interests of the named executive officers and other senior managers with the interests of the Company’s shareholders. ♦ Retain and develop competent management.The Company’s executive compensation program components are designed to attract, retain, develop and motivate highly qualified executives critical to achieving Met-Pro Corporation’s strategic objectives and building shareholder value. ♦ Relate executive compensation to the achievement of the Company’s goals and financial performance, both short-term and long-term.The Compensation Committee’s executive compensation programs are designed to reward executives when performance results for the Company and the executive meet or exceed stated objectives. The Compensation Committee believes that compensation paid to executives should be closely aligned with the 14 performance of the Company on both a short-term and long-term basis. The Compensation Committee reviews the Company’s compensation philosophy and objectives at least twice each year, once in December near the end of the fiscal year and once again in February at the start of the new fiscal year, to determine if revisions are necessary in light of market conditions, the Company’s strategic goals, and/or other relevant factors. The 2012 fiscal year demonstrated our commitment to these principles and illustrated how our program responds to business challenges and the marketplace. To meet the Company’s objectives the components of our fiscal 2012 executive compensation program consisted of the following primary components, (i) base salary; (ii) annual cash incentives; and (iii) a long-term incentive (equity-based) program, currently in the form of stock options. The Company’s growth accelerated in Fiscal 2012 as we refined our strategy, invested in new business development and marketing initiatives and continued to implement improvements to our productivity, global sourcing and other efficiency and productivity enhancement initiatives. Below are some of the significant fiscal 2012 highlights: ♦ Net sales increased 13% versus last fiscal year. ♦ Net income increased 16% versus last fiscal year. ♦ Diluted earnings per share increased 14% versus last fiscal year. ♦ New orders up 23% versus last fiscal year. ♦ Increased the dividend by 8%. We believe we have structured our executive compensation programs in the best manner possible to support our Company, to attain our business objectives, to support the type of corporate culture we desire and to deliver meaningful shareholder value. The Compensation Committee has taken note of the fact that at the 2011 Annual Meeting of Shareholders, more than 98% of the votes cast supported the Company’s executive compensation program. Both management and the Compensation Committee reviewed the advisory vote result for the 2011 say-on-pay proposal and found it to be a strong show of support for Met-Pro Corporation’s current executive compensation program. The Compensation Committee does not attribute any of the changes subsequently made to the Company’s executive compensation program (which in any case the Compensation Committee does not believe are material) to the results of the say-on-pay vote. The Company intends at least for the next several years to continue to seek shareholder guidance on executive compensation through an annual say-on-pay vote. Role of the Compensation Committee The Compensation Committee, together with the other independent members of the Board of Directors, as determined by the Board, has the full authority as to compensation of the CEO and sets the CEO’s compensation. As to the other named executive officers and the Company’s other senior managers, the CEO annually reviews compensation for the other named executive officers and other senior managers and makes recommendations to the Compensation Committee based on individual performance.The CEO proposes to the Compensation Committee for approval, base salary adjustments and long-term incentive award grants for each of the other named executive officers and other senior managers.Together with the CFO, the CEO works with the participants in the annual Management Incentive Plan (our annual cash incentive plan for the named executive officers and other senior executives) to establish the performance goals under the Management Incentive Plan (which are with reference to the Company’s annual operating plan), presents these performance goals to the Compensation Committee as part of the Company’s annual budgeting process, monitors and reports to the Board and the Compensation Committee on a periodic basis as to performance relative to these performance goals, and presents to the Compensation Committee an assessment after the end of the fiscal year as to the extent to which the performance goals were met by each of the participants in the Management Incentive Plan. The CEO also has discretionary authority to distribute a certain pool of bonus money that may be available under the Management Incentive Plan to participants in the Management Incentive Plan whose performance he believes merits a bonus award notwithstanding that such participant did not otherwise qualify for an award under the Management Incentive Plan.The Compensation Committee reviews and approves, and retains discretion to modify, all awards under the Management Incentive Plan. TheCompensationCommittee’s actions are subject to Board approval, except with respect to decisions as to the compensation of the CEO (which is subject to the approval of the independent directors as a whole). Throughout each year, the Compensation Committee monitors developments and trends in executive compensation to enhance its ability to oversee the design and better evaluate the effectiveness of our executive compensation program.In addition, the Compensation Committee considers a variety of other factors to determine compensation amounts, including recommendations by the CEO and the Compensation Committee’s independent compensation consultant. Since December 2009, the Compensation Committee has retained Frederic W. Cook& Co., Inc., an independent compensation consulting firm (the “Consultant”), to advise on matters relating to executive and board compensation.A representative from the Consultant attends various Compensation Committee meetings at the request of the Compensation Committee and communicates with members of the Compensation Committee outside of scheduled meetings. The Consultant is 15 charged with providing the Compensation Committee with studies and other analyses regarding competitive pay practices for key employees as requested by the Compensation Committee from time to time, proactively advising on trends and developments, conducting special projects at the Compensation Committee’s request and providing recommendations on the design of, and amounts awarded under, our executive compensation program.In fiscal 2012, the Consultant provided services at the direction and under the supervision of the Compensation Committee consistent with the scope of the Compensation Committee’s responsibilities. Except for its retention by and advice for the Compensation Committee, the Consultant is not otherwise retained by and does not otherwise advise the Company on compensation matters. Role of Management Management performs an important role in providing the Compensation Committee with information and day-to-day support required by the Compensation Committee in fulfilling its responsibilities. Management also supports the Consultant by providing background information to complete studies and projects requested by the Compensation Committee.From time to time, members of Management may also work in conjunction with the Consultant at the request of the Compensation Committee and are invited to attend Compensation Committee meetings.Management did not retain a separate consultant for matters which impacted compensation for our named executive officers. The CEO provides the Compensation Committee with compensation recommendations as discussed in the section entitled Role of the Compensation Committee above with respect to his direct reports, including our named executive officers. This includes a review of individual performance and other criteria used to support specific recommendations for each element of compensation. Establishing Executive Compensation The primary objectives of Met-Pro Corporation’s executive compensation program is to attract and retain highly qualified senior executives, to motivate them to achieve measurable performance objectives at their management level and to align their interests with those of Met-Pro Corporation’s shareholders.To achieve these objectives, the Company follows the basic principles that annual compensation should be competitive with other public manufacturing companies of similar size and/or market base, and that long-term compensation should generally be linked to Met-Pro Corporation’s total return to shareholders. The Company’s executive compensation presently consists of the following primary components, (i) base salary; (ii) the Company’s Management Incentive Plan; and (iii) a long-term incentive (equity-based) program, currently in the form of stock options. The Company also provides other executive benefits, including a defined contribution 401(k) plan, a non-qualified deferred contribution supplemental executive retirement plan, health and retirement benefits, and other benefits. Detail on these is set out later in this Proxy Statement. The Compensation Committee’s approach is to consider compensation increases in February, in connection with the annual salary review process; provide for annual base salary increases within a range of 0% to 5%, with the actual specific amount of the increase to take into account a variety of factors including, without limitation, market based data; the scope and nature of the executive’s responsibilities; comparative geographical cost of living differences; and the nature of the executive’s performance during the prior fiscal year, with superior effort and performance resulting in a base salary increase at the upper end of the range.Similarly, the Compensation Committee may determine that compensation is below the bottom end of the range that the Compensation Committee considers to be acceptable, as such the Compensation Committee will award a compensation increase that is above the “normal” range of increases, it being the Compensation Committee’s view that, depending upon the circumstances, the process of bringing the executive’s compensation into an acceptable range may occur over the course of several years. In fiscal year 2010, the Compensation Committee engaged the Consultant to perform a competitive assessment of the Company’s compensation program and assist in providing related guidance.This assessment and guidance was relied upon by the Compensation Committee for the fiscal years ended January 31, 2010, 2011 and 2012.During the fiscal year January 31, 2012, the Compensation Committee engaged the Consultant to provide an updated competitive assessment of the Company’s compensation program and assist in providing related guidance.The updated competitive assessment and guidance provided during the fiscal year January 31, 2012 was relied upon by the Compensation Committee for the fiscal year ending January 31, 2013 compensation review process. The Consultant’s fiscal year 2010 assessment analyzed the Company’s compensation program for the named executive officers, examining three components of compensation: base salary; total direct compensation (defined as the sum of base compensation plus the target cash incentive amount); and total compensation (defined as the sum of base compensation, the target cash incentive amount, and the value of long-term incentives). The competitive assessment performed by the Consultant was limited to proxy data and market data contained in published surveys. The Consultant provided comparative data with respect to a group of companies considered by the Consultant to be a peer group consisting of publicly traded companies selected based on size, similar business or financial characteristics, international presence and companies with which Met-Pro Corporation competes for business opportunities, managerial talent and shareholder investments, which group constitutes the Company’s fiscal years 16 2010, 2011 and 2012 Compensation Peer Group.The Company’s revenues, market capitalization and number of employees approximated the 25th percentile; operating income approximated the median and net income was between the median and 75th percentile of the 2012 Compensation Peer Group.The 2012 Compensation Peer Group consisted of the following eleven (11) companies: o Badger Meter Inc. o Flanders Corporation o K-Tron International Inc. o CECO Environmental Corporation o Fuel Tech Inc. o MRFI Inc. o Energy Recovery Inc. o Gorman-Rupp Corporation o PMFG Inc. o Evergreen Solar Inc. o Graham Corporation During the fiscal year January 31, 2012 the Consultant reviewed the companies of the existing peer group to determine whether they continue to be reasonable in terms of size and business model.The review observed that K-Tron International Inc. had been acquired and therefore should be removed from the existing peer group and recommended that The Eastern Company, FuelCell Energy Inc. and SIFCO Industries Inc. be added to the peer group.These changes resulted in an increase in size of the peer group to thirteen (13) companies, which group constitutes the Company’s fiscal year 2013 Compensation Peer Group.The Company’s revenues, total assets and number of employees approximated the 25th percentile; market capitalization was at the median and net income was at the 75th percentile of the 2013 Compensation Peer Group.The 2013 Compensation Peer Group consists therefore of the following thirteen (13) companies: o Badger Meter Inc. o Flanders Corporation o MRFI Inc. o CECO Environmental Corporation o Fuel Tech Inc. o PMFG Inc. o The Eastern Company o FuelCell Energy Inc. o SIFCO Industries Inc. o Energy Recovery Inc. o Gorman-Rupp Corporation o Evergreen Solar Inc. o Graham Corporation In addition to considering information from the Consultant’s study of competitive pay practices, the Compensation Committee takes into account input from management, reports prepared by the Consultant reflecting (i)base salaries, (ii) Management Incentive Plan awards, (iii)equity compensation grant values and such other information as it deems necessary and appropriate in determining the appropriate level and mix of base salary, annual incentive target and equity compensation elements for each named executive officer.There is no formal or informal policy for allocating compensation between short-term and long-term or cash and non-cash elements. The CEO recommends a compensation level for each named executive officer (other than himself) based on individual performance and relative ability to impact the Company’s future success.The Compensation Committee then reviews the CEO’s recommendation and makes a determination regarding the compensation level of the named executive officers.The Compensation Committee believes this process is both orderly and fair and preserves the CEO’s ability to have an impact on compensation for his direct reports. For the CEO, the Compensation Committee sets the base salary, annual incentive target and equity compensation elements based on the same set of information discussed above. The Compensation Committee typically reviews total compensation for named executive officers during the Company’s first fiscal quarter both to determine payouts for the previous fiscal year and to set compensation and performance targets for the current fiscal year. The Compensation Committee considers executive compensation levels and opportunities to be “market competitive” if they fall within the 25th percentile to median range of market practice. The Consultant’s analysis indicated that named executive officers base salary, target incentive as a percent of salary, target cash compensation, long-term incentives and target total direct compensation were within the market competitive range. Base Salary for Fiscal Years 2012 and 2013 As noted above, the Company’s intent is to provide the named executive officers during the fiscal year ended January 31, 2012 with base salaries at levels intended to be market competitive so as to fairly compensate them for services rendered during the year, consistent with the primary compensation philosophy and objectives previously stated. Consistent with the stated compensation philosophy and objectives, the Compensation Committee, together with the other independent Directors as determined by the Board, sets the base salary for the CEO.As to the other named executive officers, the CEO reviews and recommends salary adjustments to the Compensation Committee for approval.In establishing base salary ranges, the Compensation Committee took the following items into consideration: ♦ The FY 2012 Compensation Peer Group data and other market data for comparable positions; ♦ The FY 2013 Compensation Peer Group data and other market data for comparable positions; ♦ Individual level of experience, responsibility, performance and contributions to the Company; and ♦ The CEO’s recommendations for named executive officers (other than himself). 17 Fiscal Year 2012 In setting base salaries forthe fiscal year ended January 31, 2012, the Compensation Committee relied upon the competitive assessment performed by the Consultant in February 2010, which the Compensation Committee continued to consider being reliable, a view that was shared by the Consultant. In setting base salaries for the fiscal year ending January 31, 2012, the Compensation Committee sought to maintain base salaries within the 25th to 50th percentile range and sought to give due consideration to the factors outlined above in the second paragraph of “Establishing Executive Compensation”. Based upon the foregoing, the Compensation Committee approved the base salaries for the fiscal year ended January 31, 2012 for the Company’s fiscal 2011 named executive officers in the range of 0% to 4% to maintain base salaries within the market competitive range of the 25th to 50th percentile, as well as to recognize performance during fiscal 2011. Fiscal Year 2013 In setting base salaries forthe fiscal year ended January 31, 2013, the Compensation Committee engaged the Consultant to provide an update to the competitive assessment originally performed by the Consultant in February 2010, of which the updated competitive assessment utilized the revised thirteen (13) company peer group.The updated assessment provided that base salaries were between the 25th and 50th percentile range. In setting base salaries for the fiscal year ending January 31, 2013, the Compensation Committee sought to maintain base salaries within the 25th to 50th percentile range and sought to give due consideration to the factors outlined above in the second paragraph of “Establishing Executive Compensation”. The Compensation Committee intends to continue to evaluate and assess the appropriate base salary target levels in order to recruit and retain the desired level of executive management. Mr. Morgan did not receive an increase in his base salary due to his having tendered his resignation in October 2011 that will take effect in April 2012. Based upon the foregoing, the Compensation Committee approved the following base salaries for the fiscal year ending January 31, 2013 for the Company’s fiscal 2012 named executive officers: Fiscal Fiscal % Increase Raymond J. De Hont % Gary J. Morgan % Gregory C. Kimmer % Paul A. Tetley % Gennaro A. D’Alterio % The fiscal year 2013 base salary of each named executive officer is within the market competitive range. Fiscal Year 2012 Management Incentive Plan The Company’s fiscal year 2012 Management Incentive Plan (the “2012 Plan”) provided participating individuals with the opportunity to earn annual cash incentive awards (“awards”). Participants in the 2012 Plan included the CEO, the CFO, the Company’s Executive Vice President, various individuals who function as General Managers of the Company’s businesses, as well as other senior executives. In the case of the CEO and CFO, awards were based upon the performance of the overall Company.In the case of the Executive Vice President and General Managers, awards were based upon the performance of the operating segment or business unit managed by the individual and the performance of the overall Company. The types of measures and relative weight of those measures used in determining annual incentive awards were tailored to the position and organizational responsibility of the participant. The Compensation Committee received reports from the CEO as to the level of performance by each named executive officer who was eligible for an award under the 2012 Plan. The amount of the target award opportunity under the 2012 Plan is expressed as a percentage of annual base salary. This percentage reflects the executive’s respective organizational level, position and responsibility for achievement of the Company’s strategic goals. In the fiscal year ended January 31, 2012, the target percentages were as follows: for the CEO, 50% of base salary; for the CFO, 40% of base salary; for the Executive Vice President, 35% of base salary; and for the General Managers, 25% of base salary. Based on financial performance actual cash incentives paid can range from 0% to 200% of target. Under the terms of the 2012 Plan, in order to be eligible for an award, certain objective threshold financial results had to be achieved. The 2012 Plan requirements were as follows: for the CEO and the CFO, the achievement of a predetermined threshold financial target in terms of the Company’s net income (“NI”) totaling $8,554,000; and for the Executive Vice President and General Managers, 80% of their award was based upon the achievement of a predetermined profit before tax (“PBT”) amount at their respective operating segment or business unit, with the remaining 20% of their award being based upon a predetermined threshold financial target in terms of the Company’s NI totaling $8,554,000.These financial metrics were selected because they are consistent with our focus of driving strong business performance and increasing long-term shareholder value. These threshold financial targets were equal to the Company’s, or the operating segment’s or business unit’s, NI or PBT, respectively, for the fiscal 18 year in question as determined by the Company’s annual operating plan. The operating plan was developed by management in a “bottoms up” manner and was challenged and ultimately approved by the Board and was understood to be management’s best forecast of the fiscal year, and to that extent the threshold financial targets for purposes of the 2012 Plan were intended to be attainable. The Compensation Committee also intended, nonetheless, that the threshold financial targets represented a goal of high achievement.The Compensation Committee retained discretion over all awards under the 2012 Plan. The award amounts in formulaic terms for the 2012 Plan can be expressed as: For the CEO and the CFO: Award Amount Incentive Level x Base Salary x (Corporate Net Income Multiplier % + Corporate Net Sales Multiplier %) For the Executive Vice President and General Managers: Award Amount Incentive Level x Base Salary x 80% x (PBT Multiplier % + Net Sales Multiplier % + ROA Multiplier %) + Incentive Level x Base Salary x 20% x (Corporate Net Income Multiplier % + Corporate Net Sales Multiplier %) Objective Multiplier %: The “objective multiplier” was used as a factor in determining the actual award amount, the value of which varied depending on the relative achievement of the 2012 Plan objectives of which related to NI, PBT, Net Sales and Return on Assets (“ROA”).The CEO and the CFO had objectives of Corporate NI and Corporate Net Sales with the achievement of Corporate NI being a range from 75% to 125% and the achievement of Corporate Net Sales being a range from 85% to 125%.The Executive Vice President had objectives of Operating Segment PBT, Operating Segment Net Sales and Operating Segment ROA with the achievement of Operating Segment PBT being a range from 75% to 125%, the achievement of Operating Segment Net Sales being a range from 85% to 125% and the achievement of Operating Segment ROA being a range from 75% to 125%.The General Managers had objectives of Business Unit PBT, Business Unit Net Sales and Business Unit ROA with the achievement of Business Unit PBT being a range from 80% to 150%, the achievement of Business Unit Net Sales being a range from 85% to 150% and the achievement of Business Unit ROA being a range from 80% to 150%.The tables below show the objectives and corresponding objective multipliers for all participants in the 2012 Plan.Each respective General Manager was assigned specific objective multipliers within the ranges listed below, tailored to the performance of their Business Unit. For CEO/CFO: Objective Objective Objective Objective Achievement Multiplier % Achievement Multiplier % Corporate NI Corporate NI Corporate Net Sales Corporate Net Sales less than 75% % less than 85% % 75 % % 85 % % 80 % % 90 % % 85 % % 95 % % 90 % 95 % 125% or greater % % % 125% or greater % 19 For Executive Vice President: Objective Objective Objective Objective Objective Objective Achievement Multiplier % Achievement Multiplier % Achievement Multiplier % Operating Segment PBT Operating Segment PBT Operating Segment Net Sales Operating Segment Net Sales Operating Segment ROA Operating Segment ROA less than 75% % less than 85% % less than 75% % 75 % % 85 % % 75 % % 80 % % 90 % % 80 % % 85 % % 95 % % 85 % % 90 % 90 % % 95 % 95 % 125% or greater % 125% or greater % 125% or greater % For General Managers: Objective Objective Objective Objective Objective Objective Achievement Multiplier % Achievement Multiplier % Achievement Multiplier % Business Unit PBT Business Unit PBT Business Unit Net Sales Business Unit Net Sales Business Unit ROA Business Unit ROA less than 80% or 85% % less than 85% or 90% % less than 80% or 85% % 80 % 30.00 – 35.00 % 85 % 7.50 – 10.00 % 80 % 7.50 – 10.00 % 85 % 30.00 – 43.80 % 90 % 10.00 – 13.30 % 85 % 8.75 – 12.50 % 90 % 40.00 – 52.50 % 95 % 12.50 – 16.70 % 90 % 11.25 – 15.00 % 95 % 52.50 – 61.30 % % 15.00 – 20.00 % 95 % 13.10 – 17.66 % % 60.00 – 70.00 % % 16.50 – 22.50 % % 15.00 – 20.00 % % 66.00 – 78.75 % % 18.00 – 25.00 % % 16.50 – 22.50 % % 72.00 – 87.50 % % 19.50 – 30.00 % % 18.00 – 25.00 % % 78.00 – 94.50 % % 21.00 – 35.00 % % 19.50 – 30.00 % % 84.00 – 112.50 % % 22.50 – 40.00 % % 21.00 – 35.00 % % 90.00 – 140.00 % % 24.00 – 35.00 % % 22.50 – 40.00 % % 96.00 – 112.00 % % 25.50 – 37.50 % % 24.00 – 35.00 % % 102.00 – 119.00 % % 27.00 – 40.00 % % 25.50 – 37.50 % % 108.00 – 126.00 % % 28.50 – 38.00 % % 27.00 – 40.00 % % 114.00 – 133.00 % 150% or greater 30.00 – 40.00 % % 28.50 – 38.00 % 150% or greater 120.00 – 140.00 % 150% or greater 30.00 – 40.00 % Corporate Target %: Additionally, for participants other than the CEO and the CFO, the 2012 Plan provided that 20% of the total award is calculated on the obtainment of a Corporate target in order to encourage teamwork and hold all named executive officers accountable for the overall Corporate results.The Corporate target for the 2012 Plan was based on the NI achieved by the Company during the fiscal year.For the Executive Vice President and General Managers, if the Company achieved less than 75% of its NI target, 20% of the total award would not be available. 20 Fiscal Year 2012 Plan Awards The Compensation Committee approved the 2012 Plan at its December 2010 meeting; discussed performance under the 2012 Plan at subsequent Board meetings; specifically reviewed expected payments under the 2012 Plan at its December 2011 meeting; considered data and recommendations presented by the CEO at its February 2012 meeting as to the attainment of financial goals under the 2012 Plan by each of the participants; and recommended the payment of the awards for approval by the Board of Directors at the February 2012 meeting (except for Mr. De Hont whose award was recommended for approval to the independent Directors). For the fiscal year ended January 31, 2012 the CEO and named executive officers received awards as follows: Incentive Level Base Salary Objective Multiplier % Business Unit PBT Objective Multiplier % Business Unit Net Sales Objective Multiplier % Business Unit ROA Objective Multiplier % Corporate NI Objective Multiplier % Corporate Net Sales Award Amount Raymond J. De Hont 50 % % % Gary J. Morgan 40 % % % Gregory C. Kimmer 25 % Paul A. Tetley 35 % Gennaro A. D’Alterio 25 % Raymond J. De Hont, CEO, received an award of $135,569 under the 2012 Plan.The Company’s NI for the fiscal year ended January 31, 2012 totaled $7,133,701 which represented 83.40% of the targeted NI of $8,554,000, which resulted in an objective multiplier % equal to 46.76%. The Company’s Net Sales for the fiscal year ended January 31, 2012 totaled $100,161,392 which represented 93.78% of the targeted Net Sales of $106,800,000, which resulted in an objective multiplier % equal to 23.78%. Gary J. Morgan, CFO, received an award of $66,770 under the 2012 Plan.The Company’s NI for the fiscal year ended January 31, 2012 totaled $7,133,701 which represented 83.40% of the targeted NI of $8,554,000, which resulted in an objective multiplier % equal to 46.76%. The Company’s Net Sales for the fiscal year ended January 31, 2012 totaled $100,161,392 which represented 93.78% of the targeted Net Sales of $106,800,000, which resulted in an objective multiplier % equal to 23.78%. Gregory C. Kimmer, Vice President and General Manager, received an award totaling $43,727 under the 2012 Plan.The actual Business Unit PBT for the Met-Pro Environmental Air Solutions business unit that he manages was 104.57%, over the 80% of target PBT, and therefore qualified him for receiving 80% of his incentive level percentage. With the actual Business Unit PBT being 104.57% of target, actual Net Sales being 103.00% of target and actual ROA being 100.00% of target, Mr. Kimmer received a total objective multiplier of 107.30% applicable to 80% of his incentive level, or $37,555.Due to the attainment of the Corporate NI target and Corporate Net Sales target, Mr. Kimmer qualified for 20% of his incentive level percentage at a total objective multiplier of 70.54%, or $6,172. Paul A. Tetley, Executive Vice President, received an award of $9,629 under the 2012 Plan.The actual Operating Segment PBT applicable to Mr. Tetley was less than 75% of target PBT and therefore excluded him from 80% of his incentive level percentage; however, due to the attainment of the Corporate NI target and Corporate Net Sales target, Mr. Tetley qualified for 20% of his incentive level percentage at a total objective multiplier of 70.54%. Gennaro A. D’Alterio, Vice President and General Manager, received an award totaling $45,575 under the 2012 Plan.The actual Business Unit PBT for the Met-Pro Global Pump Solutions business unit that he manages was 102.73%, over the 80% of target PBT, and therefore qualified him for receiving 80% of his incentive level percentage. With the actual Business Unit PBT being 102.73% of target, actual Net Sales being 105.87% of target and actual ROA being 101.08% of target, Mr. D’Alterio received a total objective multiplier of 107.57% applicable to 80% of his incentive level, or $39,156.Due to the attainment of the Corporate NI target and Corporate Net Sales target, Mr. D’Alterio qualified for 20% of his incentive level percentage at a total objective multiplier of 70.54%, or $6,419. 21 Long-Term Equity Incentives The Company has historically provided long-term equity incentives, in the form of stock option grants, to the same group of executives who are participants in the 2012 Plan, as well as to certain other senior managers.The Compensation Committee views stock options as an effective incentive for long-term organizational performance. However, the Compensation Committee has been assessing the value of other long-term equity incentives, and anticipates that it will recommend modifications to the Company’s stock option-only based program to add performance based restricted stock units as a second component of the Company’s long-term equity incentive program, allocating the intended award value between stock options and the performance shares. This modification is anticipated to be introduced for awards granted in fiscal year 2014. The Compensation Committee believes that long-term equity incentives are to be awarded to encourage creation of increased value for the Company’s shareholders, reward the achievement of superior operating results, facilitate the retention of key management personnel, and align the interests of management and shareholders through equity ownership. The Compensation Committee’s approach is to consider a grant of long-term equity incentives within the context of the demonstrated level of performance and to induce future performance and retention. Historically, the Compensation Committee’s practice had been to consider and take action with respect to long-term equity incentives at its meeting during the fourth fiscal quarter, but during fiscal year 2012, the Compensation Committee determined to move this to the first fiscal quarter, which was intended to align this action more closely with the cycle of the Company’s annual budgeting process. Accordingly, as noted elsewhere in this proxy statement, no long-term equity incentives were awarded during the fiscal year ended January 31, 2012 to the Company’s named executive officers or to the Company’s other senior executives; rather, long-term equity incentives were awarded in February and April 2012 (during fiscal year 2013), as more fully detailed below. When considering the grant of long-term equity incentives, the Compensation Committee’s approach is to consider recommendations from the CEO as to long-term equity incentives to the Company’s named executive officers (other than himself) and such other senior managers as the CEO believes appropriate, and to take action at such meeting with respect to grants. The Company’s practice has been to provide for vesting at a rate of one-third per year over the first three years of the ten-year term of the stock option; provided, however, that in the event of a “change of control”, as defined, any unvested portion of the option shall become immediately exercisable. For the long-term equity incentives granted during fiscal year 2013, the acceleration of vesting in the event of a “change of control” involving a public company buyer will not occur except in the event of certain terminations of employment during the 24 month period following the change of control, pursuant to changes in the standard terms approved by the Compensation Committee. The Compensation Committee believes this vesting schedule aids the Company in retaining executives and motivating their long-term performance and strikes an appropriate balance between the interests of the shareholders and the interests of the executives. Exercise rights cease ninety (90) days after termination of employment except in cases of death, disability or retirement. The precise terms of these provisions were modified by the Compensation Committee for the long-term equity incentives awarded in fiscal year 2013. The Compensation Committee made other changes to the terms of the long-term equity incentives awarded in fiscal year 2013.The Compensation Committee considers the Black-Scholes option pricing model in its valuation of stock options which are granted. At its meetings in February and April 2012, the Compensation Committee received recommendations from the CEO as to stock option awards for the Company’s named executive officers and other senior level executives (other than himself) and discussed with the CEO his general approach to stock option awards, which the Compensation Committee agreed should take into account past practices and awards as well as the impact of the stock options upon the number of issued and outstanding shares. The CEO reviewed with the Compensation Committee his rationale for each proposed individual grant. The Compensation Committee concluded that the CEO’s recommendations were well supported. With respect to the CEO, the Compensation Committee in Executive Session considered the CEO’s and the Company’s performance for the fiscal year to date, as well as the Board’s interest in retaining the CEO, and approved an option award that was intended to reflect these considerations. The Compensation Committee determined that on a general basis it would seek approximate dollar parity as to the aggregate value of all of the stock option awards as compared with the prior year, based upon the Black-Scholes value. The Compensation Committee approved stock option awards aggregating 151,924 shares (which amount includes a 10,000 share grant, which reflects an increase by the Board in the award that had been recommended by the Compensation Committee, to Neal E. Murphy, in connection with him joining the Company, and who subsequently became the Company’s Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer on April 2, 2012) to 12 senior executives or approximately 1.03% of the Company’s issued and outstanding shares as of April 6, 2012, as compared with the prior year’s stock option awards aggregating of 125,448 shares to 15 senior executives or approximately 0.86% of the Company’s issued and outstanding shares as of December 17, 2010. The grants to named executive officers were 48,553 to Mr. De Hont; 10,671 to Mr. Kimmer; 10,671 to Mr. Tetley; and 10,671 to Mr. D’Alterio. No long-term equity incentives were granted to Mr. Morgan, who had tendered his resignation in October 2011 that will take effect in April 2012. 22 Retirement Benefits The Company’s named executive officers, as well as other employees of the Company, are eligible to participate in a tax-qualified 401(k) defined contribution plan. The current named executive officers also participate in a Salaried Pension Plan, which is a funded, tax-qualified non-contributory defined benefit pension plan that was amended during the fiscal year ended January 31, 2007 to freeze the accrual of future benefits for all salaried and non-union hourly employees, effective on December 31, 2006. The CEO and CFO participate in a Non-Qualified Pension Restoration Plan, an unfunded non-qualified plan; the accrual of future benefits under the Plan was frozen effective May 1, 2008, at which time a Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan, as more fully discussed below,was implemented and as to which the CEO, CFO, and a number of other senior managers of the Company, participate. Mr. Kimmer, Vice President and General Manager of Met-Pro Environmental Air Solutions, also participates in a Deferred Compensation Plan, a funded non-qualified plan.A description of these plans and the benefits payable to each named executive officer upon retirement is set forth in the “Pension Benefits” section on page 29. Under the Company’s 401(k)defined contribution plan, the Company will match, in the form of Met-Pro Common Shares, up to 50% of the employee’s contribution up to 4% of compensation.Effective January 1, 2007, in connection with the freezing of the accrual of future benefits under the Company’s defined benefit plans, the Company added a discretionary contribution to the 401(k) Plan for non-bargaining unit employees in the United States.The discretionary contribution is (i) 2% for employees under 45 years old or with less than 5 years of service, (ii) 3% for employees 45 years or older and between five to nine years of service, or (iii) 4% for employees 45 years or older and with ten or more years of service.The levels of discretionary contribution will not change with the employee’s age or years of service going forward and all future eligible new hires after April 15, 2006 will receive a discretionary contribution at the 2% level. The 401(k) plan is open to all employees and officers and participation is based upon the same terms and conditions. During fiscal year 2008, the Compensation Committee engaged Aon Consulting to undertake a review of the Company’s executive retirement benefits.Based on this review, in December 2007, the Company’s Board of Directors approved and adopted, effective May 1, 2008, a Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan, as noted on page 31.The purpose of the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan is to provide supplemental retirement benefits to senior executives of the Company presently totaling 11 persons, including the Company’s CEO and CFO, as determined by the Company’s Board of Directors.The Company will make annual contributions to the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan in order to provide participants with up to 30% to 60% of projected retirement age compensation (based upon base salary) assuming thirty years of service to the Company, after taking into account all Company-provided retirement income as well as the employee’s social security benefit at a defined age.Effective May 1, 2008, the Company froze the accrual of future benefits under the existing Non-Qualified Pension Restoration Plan with respect to which the only employee participants are the CEO and CFO. Health and Other Benefits The Company’s health and other benefit plans primarily include medical, life, disability, accidental death and dismemberment and travel accident coverage. The Company’s plans are designed to be competitive with other comparably sized corporations. The health and related benefits provided to executive officers are offered through broad-based plans applicable to all employees. The material provisions of the short-term disability policy are as follows: in the event of a “disability” (as defined in the Company’s long-term disability policy), the Company shall pay (i) in the case of the Company’s CEO, CFO, and Executive Vice President, 100% of the employee’s base salary for a period of up to six months, and (ii) in the case of the other participating senior executive employees, 100% of base salary for a period of up to three months and 66-2/3% for the next three months. The material provisions of the long-term disability policy are as follows: in the event of a “disability” (as defined in the policy), the Company shall pay a benefit amount that is based upon 60% of the sum of the employee’s base salary and annual incentive, not to exceed $16,000 per month per employee. The base salary amount is equal to the base salary being paid in the year in which the disability occurs. The annual incentive amount is based upon the average of either the employee’s prior two or three years’ annual incentives earned under the Company’s management incentive plan or any successor plan, which will be determined by the insurance carrier selected to insure the plan. Other Benefits and Perquisites In addition, the Company provides vehicles to the named executive officers for business use.For the fiscal year ended January 31, 2012, the total reimbursed expenses, excluding standard health and travel insurance, for all named executive officers related to other benefits and perquisites are included in column (g), “All Other Compensation” in the Summary Compensation Table on page 25. 23 EXECUTIVE COMPENSATION Risk Assessment At the Compensation and Management Development Committee’s direction, management conducted a risk assessment of the Company’s compensation policies and practices, including its executive compensation programs. The Compensation and Management Development Committee reviewed and discussed the findings of the assessment and concluded that the Company’s compensation policies and practices are designed with the appropriate balance of risk and reward in relation to the Company’s overall business strategy, do not incent executives to take unnecessary or excessive risks, and that any risks arising from the Company’s policies and practices are not reasonably likely to have a material adverse effect on the Company. In the review, management considered the attributes of the Company’s policies and practices, including: ♦ the mix of fixed and variable compensation opportunities; ♦ the balance between annual and long-term performance opportunities; ♦ the alignment of annual and long-term incentive award objectives to ensure that both types of awards encourage consistent behaviors and sustainable performance results; ♦ performance factors tied to key measures of short-term and long-term performance that motivate sustained performance; and ♦ the Compensation and Management Development Committee’s ability to consider non-financial and other qualitative performance factors in determining actual compensation payouts. COMPENSATION AND MANAGEMENT DEVELOPMENT COMMITTEE REPORT ON EXECUTIVE COMPENSATION Management of the Company has prepared the Compensation Discussion and Analysis as required by Item 402(b)of Regulation S-K, and the Compensation and Management Committee has reviewed and discussed it with management. Based on this review and discussion, the Compensation and Management Development Committee has recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the Proxy Statement for the Company’s 2012 Annual Meeting of Shareholders. Submitted by the Compensation and Management Development Committee, Robin L. Wiessmann (Chairman) Stanley W. Silverman George H. Glatfelter II April 2, 2012 The foregoing report shall not be deemed to be incorporated by reference by any general statement or reference to this Proxy Statement into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate this information by reference, and shall not otherwise be deemed filed under those Acts. COMPENSATION AND MANAGEMENT DEVELOPMENT COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION No member of the Company’s Compensation and Management Development Committee is currently, or ever has been, an employee or officer of the Company or any of its subsidiaries, nor has any member had any relationship with the Company, the disclosure of which is required under Item 404 of Regulation S-K promulgated by the SEC.None of the executive officers of the Company has served as a Director or member of a Compensation Committee (or other committee serving an equivalent function) of any other entity whose executive officers served as a Director or member of the Compensation and Management Development Committee of the Company. 24 SUMMARY COMPENSATION TABLE The table below summarizes the total compensation earned by each of the named executive officers during the fiscal years 2012, 2011 and 2010. The named executive officers did not receive any payments which would be characterized as “Bonus” payments during the fiscal years 2012, 2011 and 2010 except to the extent of the amounts listed under column (e), “Non-Equity Incentive Plan Compensation,” which represent the annual incentive awards for fiscal years 2012, 2011 and 2010 under the Company’s Management Incentive Plans. The fiscal year 2012 awards were approved by appropriate Board and Compensation and Management Development Committee actions in February 2012, and became payable on March15, 2012. (a) (b) (c) (d) (e) (f) (g) (h) NameandPrincipalPosition Year Salary Option Awards ($) (1) Non-Equity Incentive Plan Compensation Changein Pension Valueand Nonqualified Deferred Compensation Earnings ($) (3) AllOther Compensation ($) (4) Total ($) (5) Raymond J. De Hont $- Chairman, Chief Executive Officer and President - Gary J. Morgan - Senior Vice President-Finance, Secretary, Treasurer and Chief Financial Officer - Gregory C. Kimmer - Vice President and General Manager, - Met-Pro Environmental Air Solutions Paul A. Tetley - Executive Vice President-Product - Recovery/Pollution Control Technologies - and General Manager, Strobic Air Corporation Gennaro A. D’Alterio - Vice President and General Manager, Met-Pro Global Pump Solutions - The amounts in column (d) reflect the grant date fair value computed in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, with respect to awards of options to purchase Met-Pro Corporation stock made during the indicated fiscal year. There were no grants of stock options during the fiscal year 2012. There were no forfeitures of Met-Pro Corporation stock options by any of the named executive officers during the fiscal year. The assumptions on which these valuations are based are set forth in Note10 to the audited financial statements included in Met-Pro Corporation’s Annual Report on Form10-K /A for the fiscal year ended January 31, 2012. As discussed in “Compensation Discussion and Analysis - Long Term Equity Incentive” elsewhere in this Proxy Statement, during fiscal year 2012 the Company changed its annual grant date for executive equity awards from the fourth quarter of the fiscal year to the first quarter of the fiscal year, which resulted in no equity awards being made in fiscal year 2012. The equity awards made by the Company during the first quarter of the fiscal year 2013 are discussed in “Compensation Discussion and Analysis – Long Term Equity Incentive.” The amounts in column (f) represent the actuarial increase in the present value of the named executive officers’ benefits under the Company’s Salaried Pension Plan, the Pension Restoration Plan (for Messrs. De Hont and Morgan) and the Deferred Compensation Plan (for Mr. Kimmer).The actuarial increase was calculated using the interest rate, discount rate and form of payment assumptions consistent with those used in the Company’s financial statements. The calculation assumes benefit commencement is at normal retirement age (age 65), and was calculated without respect to pre-retirement death, termination or disability. The amounts in column (g) “All Other Compensation” for fiscal year 2012 consist of the following: Non-Qualified 401 (k) 401 (k) Deferred Life Disability Match Discretionary SERP Auto Insurance Insurance Total Name Raymond J. De Hont Gary J. Morgan Gregory C. Kimmer Paul A. Tetley Gennaro A. D’Alterio - 25 The Company’s contribution to the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan (“Non-Qualified Deferred SERP”) is further described in the “Pension Benefits” section on page 29. The compensation for auto represents the imputed income based upon the personnel use of the executive’s automobile provided by the Company. The amounts in column (h) represent the total of columns (c) through (g). 26 GRANTS OF PLAN-BASED AWARDS The table below provides information about equity and non-equity awards granted to the named executive officers during the fiscal year 2012. (a) (b) (c) (d) (e) (f) (g) (h) (i) AllOther Option Grant Awards: Exercise DateFair Numberof orBase Valueof Grant Fiscal Year EstimatedFuturePayoutsUnder Securities Priceof Stockand Date Ended/ Non-EquityIncentivePlanAwards Underlying Option Option Priceof Grant Threshold Target Maximum Options Awards Awards Options Name Date (#) ($/Sh) ($/Sh) Raymond J. De Hont 01/31/2012 - Gary J. Morgan 01/31/2012 - Gregory C. Kimmer 01/31/2012 - Paul A. Tetley 01/31/2012 - Gennaro A. D’Alterio 01/31/2012 - Columns (c), (d)and (e)show for each named executive officer the potential value of the payout of their fiscal year 2012 annual incentive award if the threshold, target and maximum performance goals are satisfied. Annual incentive awards for fiscal year 2012 were paid as follows and are reported in column (e) of the Summary Compensation Table on page25: Mr. De Hont, $135,569; Mr. Morgan, $66,770; Mr. Kimmer, $43,727; Mr. Tetley, $9,629 and Mr. D’Alterio, $45,575. The Management Incentive Plan is described in the Compensation Discussion and Analysis on pages14-22. As discussed in “Compensation Discussion and Analysis – Long Term Equity Incentive” elsewhere in this Proxy Statement, during fiscal year 2012 the Company changed its annual grant date for executive equity awards from the fourth quarter of the fiscal year to the first quarter of the fiscal year, which resulted in no equity awards being made in fiscal year 2012. The equity awards made by the Company during the first quarter of fiscal year 2013 are discussed in “Compensation Discussion and Analysis – Long Term Equity Incentive.” 27 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END The following table provides information on the holdings of stock options by the named executive officers at January 31, 2012. (a) (b) (c) (d) (e) Option Awards Name Numberof Securities Underlying Unexercised Options (#) Exercisable Numberof Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) (1) Option Expiration Date (2) Raymond J. De Hont - 2/23/2014 - 2/22/2015 - 12/15/2015 - 12/15/2016 - 12/10/2017 - 12/03/2018 12/11/2019 12/17/2020 Gary J. Morgan - 2/23/2014 - 2/22/2015 - 12/15/2015 - 12/15/2016 - 12/10/2017 - 12/03/2018 12/11/2019 12/17/2020 Gregory C. Kimmer - 2/24/2013 - 2/23/2014 - 2/22/2015 - 12/15/2015 - 12/15/2016 - 12/10/2017 - 12/03/2018 12/11/2019 12/17/2020 Paul A. Tetley - 2/23/2014 - 2/22/2015 - 12/15/2015 - 12/15/2016 - 12/10/2017 - 12/03/2018 12/11/2019 12/17/2020 Gennaro A. D’Alterio - 12/10/2017 - 12/03/2018 12/11/2019 12/17/2020 The exercise price of the stock options is the fair market value of the Company’s Common Shares on the date of grant, calculated by taking the average of the high and low price of the Company’s Common Shares on the New York Stock Exchange on the date of grant. Options granted prior to fiscal year 2007 had a ten-year term and a vesting schedule of one-third on the date of grant, one-third at the completion of year one and one-third at the completion of year two.All options granted during the fiscal years 2011 and 2010 have a ten-year term and a vesting schedule of one-third per year over three years. The first vesting date for all options granted during the fiscal years 2011 and 2010 is on the first anniversary date of the grant and is for one-third of the options that were granted, and the options subsequently vest at a rate of one-third of the grant per year on the following two anniversary dates, subject to earlier termination as well as acceleration as elsewhere described. As discussed in “Compensation Discussion and Analysis – Long Term Equity Incentive” elsewhere in this Proxy Statement, during fiscal year 2012 the Company changed its annual grant date for executive equity awards from the fourth quarter of the fiscal year to the first quarter of the fiscal year, which resulted in no equity awards being made in fiscal year 2012. 28 OPTION EXERCISES The following table sets forth information regarding the number of shares acquired on the exercise of stock options by the named executive officers during the fiscal year ended January31, 2012. (a) (b) (c) Option Awards NumberofShares ValueRealized AcquiredonExercise onExercise (#) Raymond J. De Hont - $0 Gary J. Morgan - 0 Gregory C. Kimmer - 0 Paul A. Tetley - 0 Gennaro A. D’Alterio - 0 PENSION BENEFITS Pension Plans The Salaried Pension Plan (the “Retirement Plan”) is a funded, tax-qualified noncontributory defined benefit pension plan that covers certain employees, including the named executive officers.Benefits under the Retirement Plan are calculated as an annuity of one percent of the participant’s final average earnings for the five highest consecutive years of the last ten years multiplied by years of service.Earnings covered by the Retirement Plan include annual salary and non-equity incentive paid pursuant to the Company’s Management Incentive Plan.The amount of annual earnings that may be considered in calculating benefits under the Retirement Plan is limited by law.For the fiscal year ended 2012, the annual limitation was $250,000. Effective February 1, 2000, the Board of Directors adopted a Non-Qualified Pension Restoration Plan for Mr. Morgan.Mr. De Hont was added to the Non-Qualified Pension Restoration Plan effective February 1, 2001.The Non-Qualified Pension Restoration Plan is an unfunded supplemental plan that provides, out of the Company’s general assets, an amount substantially equal to the difference between the amount that would have been payable under the Retirement Plan, in the absence of legislation limiting pension benefits and earnings that may be considered in calculating pension benefits, and the amount actually payable under the Retirement Plan.As noted earlier in this Proxy Statement, the accrual of future benefits under the Non-Qualified Pension Restoration Plan was frozen as of May 1, 2008, when the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan took effect. The following table shows the estimated annual Retirement Plan and Pension Restoration Plan benefits on a straight life (no death benefit) basis payable for various earnings levels upon retirement at age 65, after 15, 20, 25, 30 and 35 years of credited service to the Company: Years of Service Five Year Average Earnings 15 20 25 30 35 (1) Internal Revenue Code Section 401(a)(17) limits on earnings used to calculate the Retirement Plan benefits amounted to $250,000, $245,000 and $245,000 for fiscal years 2012, 2011 and 2010 respectively. As of January 31, 2012, Messrs. De Hont, Morgan, Kimmer, Tetley and D’Alterio accrued the years of credited service under the Retirement and Pension Restoration Plans as shown on page 30. 29 Deferred Compensation Plan Prior to the Company’s acquisition of the Duall business in fiscal year 1989, Mr. Kimmer, who was employed by Duall prior to our purchase of it, was party to a Deferred Compensation Plan, which was effective December 4, 1987.The Deferred Compensation Plan provides Mr. Kimmer with a monthly retirement income equal to $2,093 for a period of 15 years beginning at the retirement age of sixty-five years.In the event of Mr. Kimmer’s death after retirement, whether prior to or after he has begun to receive the retirement benefits, his designated beneficiary or beneficiaries shall be entitled to receive any remaining balance of such payments. Mr. Kimmer shall receive a non-forfeitable right to the benefits above equivalent to one (1) divided by the difference between the retirement age of sixty-five years and Mr. Kimmer’s age as of the effective date of the Deferred Compensation Plan. The percentage shall then be multiplied by the number of actual years of service provided for Mr. Kimmer to give his vested portion of the benefits provided hereunder.Mr. Kimmer has a total of thirty-four years of service under the Deferred Compensation Plan. In the event of a disability, Mr. Kimmer shall become one-hundred percent vested in his right to receive a monthly disability payment.Mr. Kimmer shall receive a monthly income equal to twenty-five percent of his former monthly base salary as of April 1, 1986, which is defined as $650, increased annually by three and one-half percent, compounded annually, up to and including the year he becomes disabled.These monthly payments shall continue for a term of 15 years. In the event of Mr. Kimmer’s death while employed by the Company, he shall become one-hundred percent vested in his right to receive a death benefit.Mr. Kimmer’s designated beneficiary or beneficiaries shall be entitled to receive a monthly death benefit equal to one-hundred percent of his monthly base salary as of April 1, 1986, which is $2,600.These monthly payments shall continue for a period of 15 years. On June 4, 1986, the prior owner of Duall, Duall Industries Inc., purchased a whole life policy from Northwestern Mutual Life to cover the liabilities of the Deferred Compensation Plan for Mr. Kimmer.This policy is owned by the Company.The cash value of this policy as of January 31, 2012 amounted to $172,492. Pension Benefits at 2012 Fiscal Year End The following table shows, as to each of the named executive officers, (1)the number of years of Credited Service as of January 31, 2012 (measurement date of plans), (2)the present value of the accumulated benefit and (3) the payments during the last fiscal year. (a) (b) (c) (d) (e) Name PlanName NumberofYears CreditedService (#) (1) Present Value of Accumulated Benefit ($) (2) Payments During Last Fiscal Year Raymond J. De Hont Retirement Plan $0 Pension Restoration Plan 0 Gary J. Morgan Retirement Plan 0 Pension Restoration Plan 0 Gregory C. Kimmer Retirement Plan 0 Deferred Compensation Plan 0 Paul A. Tetley Retirement Plan 0 Gennaro A. D’Alterio Retirement Plan 0 Based upon the pension plans’ measurement date of January 31, 2012. The amounts in column (d)represent the present value of accumulated benefits for the period ended January31, 2012. The actuarial values were based on the mortality table and discount rate assumptions used in the calculation in the “Employee Benefit Plans” footnote in the Company’s audited financial statements for the fiscal year ended January 31, 2012 included in the Company’s Annual Report on Form 10-K/A for the fiscal year ended January 31, 2012. 30 NON-QUALIFIED DEFERRED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN The purpose of the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan is to provide supplemental retirement benefits to senior executives, including the Company’s CEO and CFO, as determined by the Company’s Board of Directors.During the fiscal year ended January 31, 2012, the Company made annual contributions to the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan in order to provide participants with up to 30% to 60% of projected retirement age compensation (based upon base salary) assuming thirty years of service to the Company, after taking into account all Company-provided retirement income as well as the employee’s social security benefit at a defined age.The table below provides information about the Non-Qualified Deferred Contribution Supplemental Executive Retirement Plan for the named executive officers at January 31, 2012. Name Executive Contributions in Last FY ($) Registrant Contributions in Last FY ($)(1) Aggregate Earnings in Last FY ($)(2) Aggregate Withdrawals / Distributions ($) Aggregate Balance at Last FYE Raymond J. De Hont $0 ) $0 Gary J. Morgan - ) - Gregory C. Kimmer - ) - Paul A. Tetley - ) - Gennaro A. D’Alterio - Amounts in this column are included in the "All Other Compensation" column on the "Summary Compensation Table". Amounts in this column are not included in any of the amounts reported on the "Summary Compensation Table". POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE OF CONTROL Mr. De Hont is party to a Second Amended and Restated Key Employee Severance Pay Agreement dated as of December 3, 2008 with the Company which provides that in the event of a “change of control” and the “involuntary termination of his employment” within eighteen months thereafter, the Company shall pay him an amount that is equal to twenty-four months of his base salary in effect at the time that a change of control occurs or thereafter, whichever is higher. Payment shall be made in full at the time of final payment of his regular compensation. Mr. De Hont’s current base annual salary, effective February 1, 2012, is $393,975. A “change in control” shall be deemed to have occurred as of the date on which any of the following events shall occur: (i) any “person” or “group of persons acting in concert”, who are not part of the present management, becomes the “beneficial owner”, directly or indirectly, of securities of the Company representing thirty percent (30%) or more of the combined voting power of the Company’s then outstanding securities; or (ii) there shall be a change in the composition of the Company’s Board of Directors so that a majority of the Directors in office on the effective date of the Key Employee Severance Pay Agreement no longer constitute a majority of the Board of Directors; provided, however, that any Director elected upon the recommendation of the then present majority shall be considered to be a part of the present majority; or (iii) if the shareholders approve of (a) a reorganization, merger, or consolidation, in each case with respect to which persons who were shareholders of the Company immediately prior to such transaction do not, immediately thereafter, own more than 50% of the combined voting power of the reorganized, merged or consolidated corporation’s then outstanding securities entitled to vote generally in the election of directors or (b) the liquidation or dissolution of the Company or (c) the sale of all or substantially all of the Company’s assets; or (iv) there shall be a change of control as defined by any other agreement or plan to which the Company is a party. “Involuntary termination of employment” means termination without “cause” (as defined), or termination of employment by Mr. De Hont for “good reason” (as defined). Mr. De Hont has agreed that in consideration of the granting of the benefits under the agreement, he will continue to use his best efforts to perform his duties as assigned to him by the Company, and that in the event a change of control is pending or threatened, he will not voluntarily terminate his employment prior to the actual change of control but will continue to perform his duties in the same manner and with the same effort as he had employed prior to the occurrence of such events. None of the other named executive officers are party to a Key Employee Severance Pay Agreement or other similar agreement with respect to the termination of employment following a change in control. On November 22, 2011, the Company entered into a Separation Agreement and General Release with Gary J. Morgan, who is one of the named executive officers.The 31 agreement stipulatesthat provided Mr. Morgan agrees to remain employed through April 30, 2012 and absent a termination of his employment by the Company for certain reasons the Company will provide him with certain specified benefits including severance pay totaling $236,640 payable over a twelve month period. Additionally, if Mr. Morgan is not re-employed under specified conditions at a minimum salary of $160,000 as of April 30, 2013, Mr. Morgan shall be paid $20,000 per month for three months, subject to three months additional payments if Mr. Morgan is not so re-employed as of July 31, 2013. Additionally, under certain circumstances the Company shall pay the COBRA premium for certainhealthcare benefits during the time Mr. Morgan receives severance pay. The Company also agreed to accelerate the vesting of certain stock options and to extend the exercise date of Mr. Morgan’s stock options. The agreement also grants Mr. Morgan certain other specified rights and benefits. Mr. Morgan had been party to a Key Employee Severance Agreement, but this was terminated by the Separation Agreement and General Release. The Company’s stock option agreements for grants made in fiscal year 2011 and earlier provide for the acceleration and immediate vesting of all unvested stock options upon a “change of control”, which is defined in the same way as such term is defined in the Key Employee Severance Pay Agreement. The following table summarizes, with respect to our named executive officers as of January 31, 2012: (i) the potential payments under our Key Employee Severance Pay Agreement with Mr. De Hont and (ii) the intrinsic value of the accelerated vesting of unvested stock options upon a change of control (the value based upon the fiscal-year end closing price of $10.49 per Common Share minus the stock option exercise price), if the amounts potentially payable to Mr. De Hont and the accelerated vesting of stock options held by our named executive officers as of January 31, 2012 were to be payable or were to occur, as the case may be, on January 31, 2012, the last day of our fiscal year: Key Accelerated Employee Vesting of Total Name Severance Options Raymond J. De Hont Gary J. Morgan - Gregory C. Kimmer - Paul A. Tetley - Gennaro A. D’Alterio - On April 2, 2012 the Company entered into a Key Employee Severance Pay Agreement with Neal E. Murphy, who on such date was elected the Company’s Vice President-Finance, Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer.The Severance Pay Agreement is on the same terms as the Severance Pay Agreement with Mr. De Hont, except that the amount of severance payable to Mr. Murphy is eighteen months base salary (Mr. De Hont’s agreement provides for a severance payment of twenty-four months base salary).Mr. Murphy’s current base salary is $260,000. CERTAIN BUSINESS RELATIONSHIPS The Company has no transactions or other payments to disclose under this heading under applicable SEC rules for the fiscal year 2012. 32 DIRECTOR COMPENSATION The Company’s compensation philosophy for non-employee Directors is consistent with the philosophy established for the Company’s named executive officers. The compensation program is designed to attract and retain Directors with the necessary experience to represent the Company’s shareholders and to advise the Company’s executive management. It is also important that the compensation program aligns the Board of Directors with the interests of long-term shareholders. The Company uses a combination of cash and equity awards (historically in the form of stock options but which beginning in December 2010 are in the form of Restricted Stock Units (“RSUs”)) to compensate non-employee Directors, and targets compensation based upon survey data from the companies included in the fiscal year 2012 Compensation Peer Group discussed in the Compensation Discussion and Analysis section of this Proxy Statement. Directors who are employees of the Company receive no additional compensation for service on the Board of Directors. Cash Compensation Paid to Non-Employee Directors and for Committee Participation For fiscal year 2012, members of the Board who were not employees of the Company received an annual cash retainer of $20,000, paid in quarterly increments.In addition, the Chair of the Compensation and Management Development Committee received an annual cash retainer in the amount of $5,000, the Chair of the Audit Committee received an annual cash retainer in the amount of $7,500 and the Chair of the Corporate Governance and Nominating Committee received an annual retainer in the amount of $2,500. Directors also receive a fee of $1,250 per day for each day during which one or more Board meetings are attended (including telephonic meetings as to which the workload, in preparation of the meeting or otherwise, justifies the payment, in the view of the Chairman) and $1,000 per day for each day in which Committee meetings are attended (including telephonic meetings as to which the workload, in preparation of the meeting or otherwise, justifies the payment, in the view of the Chairman).No separate or additional compensation is paid to employee Directors for their service as Board members. Restricted Stock Unit Awards Granted to Non-Employee Directors The non-employee Directors were awarded RSUs on terms that entitle the grantee to receive, from the Company, Common Shares vesting at June 6, 2012 in accordance with the terms of the award agreement. The award agreements provide for accelerated vesting in certain instances such as a “change in control” or death, and for pro-rata vesting in the event of a non-cause departure from the Board of Directors prior to the one year anniversary of the award. Consistent with this, on December 16, 2011, the Compensation Committee awarded 1,677 RSUs to each of the Company’s five non-employee Directors. The weighted average grant fair value per unit for awards granted on December 16, 2011 was $8.945 (which is the average of the high and low price of the Company’s Common Shares as quoted on the New York Stock Exchange on the date of the award). DIRECTOR SUMMARY COMPENSATION TABLE The following table summarizes the total compensation earned by each Director during the fiscal year 2012. (a) (b) (c) (d) Name FeesEarnedor PaidinCash ($) (1) RSU Awards ($) (2) Total ($) (3) George H. Glatfelter II Michael J. Morris Stanley W. Silverman Judith A. Spires Robin L. Wiessmann The amounts in column (b)represent fees earned or paid for board retainers, committee retainers, board meetings and committee meetings. The amounts in column (c) reflect the grant date fair value computed in accordance with FASB ASC Topic 718, with respect to awards of RSUs made during the indicated fiscal year.The assumptions on which these valuations are based are set forth in Note10 to the audited financial statements included in Met-Pro Corporation’s Annual Report on Form10-K/A for the fiscal year ended January 31, 2012. The amounts in column (d)represent the total of columns (b) and (c). 33 The following table provides information on the holdings of stock options and RSUs by each Director at January 31, 2012. (a) (b) (c) (d) (e) Option/RSUAwards Name Numberof Securities Underlying Unexercised Options / RSUs (#) Exercisable Numberof Securities Underlying Unexercised Options / RSUs (#) Unexercisable Option Exercise Price ($) (5) Option/RSUs Expiration Date (6) George H. Glatfelter II - 2/22/2015 - 12/15/2015 - 12/15/2016 - 12/10/2017 - 12/03/2018 12/11/2019 - - 6/06/2012 Michael J. Morris - 2/23/2014 - 12/15/2015 - 12/15/2016 - 12/10/2017 - 12/03/2018 12/11/2019 - - 6/06/2012 Stanley W. Silverman 12/11/2019 - - 6/06/2012 Judith A. Spires 12/11/2019 - - 6/06/2012 Robin L. Wiessmann 12/11/2019 - - 6/06/2012 The exercise price of the stock options is the fair market value of the Company’s Common Shares on the date of grant, calculated by taking the average of the high and low price of the Company’s Common Shares on the New York Stock Exchange on the date of grant. Stock options granted prior to fiscal year 2007 had a ten-year term and a vesting schedule of one-third on the date of grant, one-third at the completion of year one and one-third at the completion of year two. All options granted during the fiscal year 2010 have a ten-year term and a vesting schedule of one-third per year over three years. The first vesting date for all options granted during the fiscal year 2010 is on the first anniversary date of the grant and is for one-third of the options that were granted, and the options subsequently vest at a rate of one-third of the grant per year on the following two anniversary dates, subject to earlier termination as well as acceleration as elsewhere described. The exercise period provided by the stock option agreements for non-employee Directors following termination of service is five years from the date of termination.The RSU award granted on December 16, 2011, entitles the grantee to receive, from the Company, one Common Share at the vesting date June 6, 2012 in accordance with the terms of the award agreement. The RSU award agreements provide for accelerated vesting upon a “change in control” or death, and for pro-rata vesting in the event of a non-cause departure from the Board of Directors prior to the one year anniversary of the award. To further promote sustained shareholder return and to ensure the Company's non-employee Directors remain focused on both short-term and long-term objectives, the Company has established share ownership guidelines, effective February 1, 2011. Each non-employee Director has five years from February 1, 2011 or the date appointed/elected to his/her position to achieve the ownership level which equals three times the annual cash retainer payment. 34 PROPOSALNO. 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION At the 2011 Annual Meeting, shareholders voted, on an advisory basis, to hold advisory votes approving the compensation of the Company’s named executive officers on an annual basis (commonly referred to as the “say-on-pay” advisory vote). The Board determined to follow the shareholders’ advisory vote and hold the advisory say-on-pay vote annually until the next required advisory vote on the frequency of such advisory votes, which is expected to occur at the 2017 Annual Meeting of Shareholders. Accordingly, the Board of Directors is requesting that shareholders approve, pursuant to a non-binding vote, the compensation of the Company’s named executive officers as disclosed in this Proxy Statement. The Board of Directors encourages shareholders to review carefully the Compensation Discussion and Analysis, beginning on page14 of this Proxy Statement, in connection with this advisory vote. The Compensation Discussion and Analysis describes the Company’s executive compensation program and the decisions made by the Compensation and Management Development Committee and the Board of Directors with respect to the Company’s named executive officers for fiscal year 2012. As discussed in Compensation Discussion and Analysis, pay for performance is the most significant structural element of the Company’s executive compensation program. Incentive awards and annual equity awards are performance based as follows: ♦ incentive award payouts are driven primarily by the Company’s annual performance against financial targets (net income, profit before tax, net sales and return on assets); ♦ the overall performance of the Company’s Common Shares determines the value of the remainder, which historically has been granted in the form of stock options. The Board of Directors believes that the Company’s executive compensation program is designed to meet the objectives discussed in the Compensation Discussion and Analysis. Accordingly the Board recommends that shareholders vote in favor of the following resolution: RESOLVED, that the shareholders of Met-Pro Corporation approve the compensation paid to the Company’s named executive officers as described in this Proxy Statement under “Executive Compensation,” including the Compensation Discussion and Analysis, the compensation tables and other narrative disclosure contained therein. This say-on-pay advisory vote is non-binding on the Board. Although the vote is non-binding, the Board and the Compensation and Management Development Committee will review and thoughtfully consider the voting results when making future decisions concerning the compensation of the Company’s named executive officers. The Board of Directors recommends a vote FOR approval of the compensation of the Company’s named executive officers. 35 REPORT OF THE AUDIT COMMITTEE The Company’s management is responsible for the Company’s internal controls and financial reporting process. The Company’s independent registered public accounting firm is responsible for performing an independent audit of the Company’s consolidated financial statements and issuing an opinion on the conformity of those financial statements with generally accepted accounting principles. The independent registered public accounting firm is also responsible for issuing an audit report on the Company’s internal controls over financial reporting. The Audit Committee oversees the Company’s internal controls and financial reporting process on behalf of the Board of Directors and in accordance with the Audit Committee’s charter. The charter is available on our Company’s website at www.met-pro.com under the “Investor Relations – Board Committees” captions.A copy of the entire charter may also be obtained upon request from the Company’s Corporate Secretary. In this context, the Audit Committee has met and held discussions with management and the independent registered public accounting firm. Management represented to the Audit Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles and the Audit Committee has reviewed and discussed the consolidated financial statements with management and the independent registered public accounting firm. The Audit Committee discussed with the independent registered public accounting firm matters required to be discussed by Statement on Auditing Standards No. 114 (The Auditor’s Communication With Those Charged With Governance), as adopted by the Public Company Accounting Oversight Board in Rule 3200T, including the quality, and not just the acceptability, of the accounting principles, the reasonableness of significant judgments and the clarity of the disclosures in the financial statements. In addition, the Audit Committee has received the written disclosures and the letter from the independent registered public accounting firm required by the applicable requirements of the Public Company Accounting Oversight Board regarding the independent registered public accounting firm’s communications with the Audit Committee concerning independence and has discussed with the independent registered public accounting firm the firm’s independence from the Company and its management. In concluding that the registered public accounting firm is independent, the Audit Committee considered, among other factors, whether the non-audit services provided by the firm were compatible with its independence. The Audit Committee discussed with the Company’s independent registered public accounting firm the overall scope and plans for their audit. The Audit Committee meets with the independent registered public accounting firm, with and without management present, to discuss the results of their examination, their evaluation of the Company’s internal controls, and the overall quality of the Company’s financial reporting. In performing all of these functions, the Audit Committee acts only in an oversight capacity. In its oversight role, the Audit Committee relies on the work and assurances of the Company’s management, which has the primary responsibility for financial statements and reports, and of the independent registered public accounting firm who, in their report, express an opinion on the conformity of the Company’s financial statements to generally accepted accounting principles. The Audit Committee’s oversight does not provide it with an independent basis to determine that management has maintained appropriate accounting and financial reporting principles or policies, or appropriate internal controls and procedures designed to assure compliance with accounting standards and applicable laws and regulations. Furthermore, the Audit Committee’s considerations and discussions with management and the independent registered public accounting firm do not assure that the Company’s financial statements are presented in accordance with generally accepted accounting principles, that the audit of the Company’s financial statements has been carried out in accordance with generally accepted auditing standards or that the Company’s independent registered public accounting firm is “independent”. In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Board of Directors, and the Board has approved, that the audited consolidated financial statements be included in the Company’s Annual Report on Form 10-K/A for the fiscal year ended January 31, 2012 for filing with the Securities and Exchange Commission. The Audit Committee also has approved, subject to shareholder ratification, the selection of the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2013. Submitted by the Audit Committee, Michael J. Morris (Chairman) Stanley W. Silverman Judith A. Spires Robin L. Wiessmann April 2, 2012 The foregoing report shall not be deemed to be incorporated by reference by any general statement or reference to this Proxy Statement into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate this information by reference, and shall not otherwise be deemed filed under those Acts. 36 PROPOSAL NO. 3 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Unless instructed to the contrary, the persons named in the enclosed proxy intend to vote the same in favor of the ratification of the selection of Marcum LLP as independent registered public accountants to the Company to serve for the fiscal year ending January 31, 2013, unless such engagement shall be earlier terminated.The firm has reported to the Company that none of its members have any direct financial interest or material indirect financial interest in the Company. A representative of Marcum LLP is expected to attend the meeting and have an opportunity to make a statement and/or respond to appropriate questions from shareholders. The approval of the ratification of the selection of Marcum LLP requires the affirmative “FOR” vote of a majority of the shares which are present in person or by proxy at the Annual Meeting and which are actually cast on such proposal. The Board of Directors recommends a vote FOR the ratification of the selection of Marcum LLP as independent registered public accountants for the fiscal year ending January 31, 2013. OUR RELATIONSHIP WITH OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS The Audit Committee is responsible for appointing, setting the compensation and overseeing the work of the independent registered public accounting firm. In accordance with its charter, the Audit Committee approves, in advance, all audit and permissible non-audit services to be performed by the independent auditor. Such approval process ensures that the external auditor does not provide any non-audit services to the Company that are prohibited by law or regulation. In addition, the Audit Committee has established a policy regarding pre-approval of all audit and permissible non-audit services provided by the independent registered public accounting firm. Requests for services by the independent public accounting firm for compliance with the auditor services policy must be specific as to the particular services to be provided. The request may be made with respect to either specific services of a type of service for predictable or recurring services. During the fiscal year ended January 31, 2012, all services rendered by Marcum LLP were permissible under applicable laws and regulations and were approved, in advance, by the Audit Committee in compliance with the auditor services policy. The Audit Committee pre-approval policy is set forth in the “Audit Committee Charter” which is available on our Company website at www.met-pro.com under the “Investor Relations – Board Committees” captions.A copy of the entire charter may also be obtained upon request from the Company’s Corporate Secretary. Audit and Other Fees The following table presents fees for professional audit services, as well as other services, rendered by independent registered public accountants.The fiscal year ended January 31, 2012 and 2011amounts presented in the table below include fees billed for professional audit services rendered by Marcum LLP for the audit of the Company’s annual consolidated financial statements and fees billed for other services rendered by Marcum LLP during this period. Audit fees (1) Audit related fees (2) Tax fees (3) Total Audit fees consisted of audit work performed on the Company’s annual consolidated financial statements and the reviews of Quarterly Reports on Form 10-Q, as well as work generally only the independent registered public accountants can reasonably be expected to provide, such as statutory audits.Audit fees also include fees for the audits of the effectiveness of internal control over financial reporting. Audit related fees consisted of audit work performed on employee benefit plans and, during the fiscal year ended January 31, 2012, due diligence related to a potential acquisition. Tax fees consisted principally for services related to the preparation of the corporate income tax returns and assistance with tax authority examinations. 37 PROPOSAL NO. 4 OTHER BUSINESS The Board of Directors is not aware of any other matters that will be presented for voting by shareholders at the Annual Meeting.However, if any other matters properly come before the meeting, it is the intention of the persons named in the enclosed proxy to vote said proxy in accordance with their judgment in such matters. 38 SHAREHOLDER PROPOSALS Any shareholder wishing to submit a proposal for inclusion in the written proxy statement for the 2013 Annual Meeting of Shareholders must submit the proposal to Neal E. Murphy, Secretary, Met-Pro Corporation, 160 Cassell Road, P.O. Box 144, Harleysville, PA 19438 prior to December 13, 2012 in order to be considered for inclusion in the written proxy statement.The submission of such proposals by shareholders and the consideration of such proposals by the Company for inclusion in next year’s proxy statement and form of proxy are subject to applicable rules and regulations of the SEC. Shareholders who wish to present a Director nomination or any other business at the 2013 Annual Meeting of Shareholders, which the Company expects to hold on June 5, 2013, are required by the Company’s Bylaws to notify the Secretary in writing between February 4, 2013 and March 7, 2013.The notice from the shareholder must provide certain information that is described in Section 2.3 of the Company’s Bylaws.A copy of these Bylaw requirements will be provided upon written request to the Secretary at the address given in the preceding paragraph, and the notice to the Secretary containing the required information should be sent to this address as well.The Company is not required to include in its written proxy statement nominations and proposals that are not properly submitted as described in this paragraph. The Company retains discretion to vote proxies it receives with respect to proposals received after March 7, 2013.The Company retains discretion to vote proxies it receives with respect to proposals received prior to March 7, 2013, provided (i) the Company includes in its proxy statement advice on the nature of the proposal and how it intends to exercise its voting discretion, and (ii) the proponent does not issue his or her own proxy statement. Neal E. Murphy Secretary Harleysville, Pennsylvania April 20, 2012 THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH PERSON WHOSE PROXY IS BEING SOLICITED, UPON THE WRITTEN REQUEST OF ANY SUCH PERSON, A COPY OF THE COMPANY’S ANNUAL REPORT ON FORM 10-K/A FOR THE FISCAL YEAR ENDED JANUARY 31, 2012, AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE FINANCIAL STATEMENTS AND SCHEDULES THERETO.REQUESTS FOR COPIES OF SUCH REPORT SHOULD BE DIRECTED TO NEAL E. MURPHY, SECRETARY, MET-PRO CORPORATION, , P.O. BOX 144, HARLEYSVILLE, PENNSYLVANIA 19438. 39 DIRECTIONS TO ANNUAL MEETING OF SHAREHOLDERS OF MET-PRO CORPORATION TO BE HELD AT THE HOLIDAY INN LANSDALE 1 KULPSVILLE, PENNSYLVANIA 19443 (215) 368-3800 Below are directions to The Holiday Inn Lansdale. Directions from Philadelphia: Take I-476 North/Pennsylvania Turnpike Northeast Extension to exit 31, PA-63 toward Lansdale. After toll booth, follow straight to traffic light. Make a left at the traffic light, The Holiday Inn Lansdale is on the right. Directions from New Jersey: Take the Pennsylvania Turnpike, I-276 West toward Harrisburg. Merge onto I-476 North/Pennsylvania Turnpike Northeast Extension to exit 31, PA-63 toward Lansdale. After toll booth, follow straight to traffic light. Make a left at the traffic light, The Holiday Inn Lansdale is on the right. Directions from Western Pennsylvania: Take the Pennsylvania Turnpike, I-76 East until it becomes I-276 East/Pennsylvania Turnpike. Merge onto I-476 North/ Pennsylvania Turnpike Northeast Extension to exit 31, PA-63 toward Lansdale. After toll booth, follow straight to traffic light. Make a left at the traffic light, The Holiday Inn Lansdale is on the right. Directions from New York City: Take the Holland Tunnel which becomes 14th Street, which becomes I-78 West/New Jersey Turnpike. Take the I-95 South/Turnpike South exit. Merge onto the New Jersey Turnpike South. Take Exit 6 toward I-276/Pennsylvania Turnpike. The New Jersey Turnpike becomes I-276 West. Merge onto I-476 North/ Pennsylvania Turnpike Northeast Extension to exit 31, PA-63 toward Lansdale. After toll booth, follow straight to traffic light. Make a left at the traffic light, The Holiday Inn Lansdale is on the right.
